Exhibit 10.1



 

 

 

 

 

 

STOCK PURCHASE AGREEMENT




By and Among


Millennium Care Inc.,


Those Security Holders Listed on Schedule 1.1 Hereto


and


Datatec Systems, Inc.



______________________________________________

Dated as of May 1, 2003
______________________________________________

STOCK PURCHASE AGREEMENT

STOCK PURCHASE AGREEMENT (the "Agreement"), dated as of May l, 2003, by and
among Millennium Care Inc., a corporation incorporated under the laws of Ontario
("Millennium"), each of the security holders listed on Schedule 1.1 hereto (each
a "Seller" and collectively the "Sellers") and Datatec Systems, Inc., a Delaware
corporation (the "Buyer").

W I T N E S S E T H:

WHEREAS, the Sellers own all of the issued and outstanding shares of Class A
Preferred Stock (the "Millennium Preferred Stock") and Class B Common Stock (the
"Millennium Common Stock") of Millennium; and

WHEREAS, the Sellers own all of the issued and outstanding warrants of
Millennium to purchase Class B Common Stock (the "Millennium Warrants"); and

WHEREAS, the Sellers own all of the issued and outstanding notes pursuant to
which Millennium owes to such Sellers an aggregate of $663,000 ($Cdn) (the
"Millennium Notes"); and

WHEREAS, the Buyer desires to purchase, and the Sellers desire to sell all of
the issued and outstanding Millennium Preferred Stock and Millennium Common
Stock (collectively, the "Millennium Shares"), Millennium Warrants and
Millennium Notes (together with the Millennium Shares and the Millennium
Warrants, the "Millennium Securities") upon the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, and mutual covenants and agreements herein contained, the parties
hereby agree as follows:

ARTICLE I

SALE OF MILLENNIUM SECURITIES

Section 1.1 Delivery of Millennium Securities. On the terms and subject to the
conditions of this Agreement, on the Closing Date (as defined below), the Buyer
shall purchase such number of Millennium Securities as set forth under the
column "Millennium Securities Held" on Schedule 1.1 hereto from each Seller for
an amount equal to the Purchase Price (as defined below) and each Seller shall
sell his Millennium Securities to the Buyer. On the Closing Date, each Seller
will transfer, assign, convey and deliver to the Buyer a certificate or note, as
the case may be, representing all of his Millennium Securities duly endorsed for
transfer or accompanied by appropriate assignments, duly executed, in either
case in favor of the Buyer, or such other duly executed instruments of transfer.

Section 1.2 Purchase Consideration. The purchase price for each Seller's
Millennium Securities (the "Purchase Price") shall consist of:

 i.   such number of shares of Buyer common stock, $.001 par value per share
      (the "Datatec Common Stock"), as set forth under the column "Datatec
      Common Stock to be Received" on Schedule 1.1 hereto, for an aggregate
      payment of 1,503,463 shares of Datatec Common Stock.
 ii.  warrants, in the form attached hereto as Exhibit A, to purchase such
      number of shares of Datatec Common Stock (the "Datatec Warrants") as set
      forth under the column "Datatec Warrants to be Received" on Schedule 1.1
      hereto, for an aggregate issuance of warrants to purchase 200,000 shares
      of Datatec Common Stock; and
 iii. an earn-out payment (the "Earn-Out Payment") based upon and in accordance
      with the formulas set forth in Exhibit B hereto.

The Sellers agree that they will not assert any right to acquire or be issued
additional Millennium Securities, Datatec Common Stock or other securities of
the Buyer except as herein provided.

ARTICLE II

CLOSING

The closing (the "Closing") of the transactions contemplated by this Agreement
shall take place as soon as practicable after satisfaction or waiver of all
conditions set forth herein at the offices of Olshan Grundman Frome Rosenzweig &
Wolosky LLP, 505 Park Avenue, New York, New York 10022, in person or by
facsimile, or at such other time and place as the parties shall agree (the date
on which such Closing occurs being herein referred to as the "Closing Date").

ARTICLE III

REPRESENTATIONS AND WARRANTIES CONCERNING MILLENNIUM

Millennium represents and warrants to the Buyer as follows (any reference to
Millennium's knowledge shall mean the personal or actual knowledge, or the
knowledge such person should have had, of the president, the chief executive
officer, the chief financial officer, any vice president, and The Vengrowth II
Investment Fund Inc. ("Vengrowth")

Section 3.1 Corporate Organization; Requisite Authority to Conduct Business;
Articles of Incorporation and By-Laws. Millennium is a corporation duly
incorporated and organized, validly existing and in good standing under the laws
of Ontario. Millennium has provided the Buyer with true and complete copies of
its articles of incorporation (certified by the appropriate official of its
jurisdiction of incorporation) and by-laws (certified by the Secretary of
Millennium) or appropriate equivalent documents as in effect on the date hereof.
Prior to the Closing, the minute books of Millennium will be delivered to the
Buyer, and will contain true and complete records of all meetings and consents
in lieu of meeting of the Board of Directors and shareholders of Millennium
since the date of such corporation's inception, which accurately reflect in all
material respects all transactions referred to in such minutes and consents in
lieu of meeting, except where such failure would not cause a Millennium Material
Adverse Effect (as defined below). Millennium has all corporate power and
authority to own, operate and lease its properties and to carry on its business
as the same is now being conducted, and is duly qualified or licensed to do
business and is in good standing as a foreign corporation in every jurisdiction
in which the conduct of its business or the ownership or leasing of its
properties requires it to be so qualified or licensed, except where the failure
to be so qualified or licensed, individually or in the aggregate, will not have
a material adverse effect on the business, properties, prospects, assets,
liabilities, financial condition or operations of Millennium, taken as a whole
(a "Millennium Material Adverse Effect"). Millennium is a closely held issuer as
that term is defined in the Securities Act (Ontario) and the rules made pursuant
thereto.

Section 3.2 Predecessor Entities; Trade Names. Millennium has never directly or
indirectly participated in any manner in any joint venture, partnership or other
non-corporate entity. Millennium was formed solely to operate its business as
presently conducted and Millennium has never conducted any other business or
activity. Set forth on Schedule 3.2 is a list of the names of all predecessors
of Millennium, all prior corporate names of Millennium, and all trade names and
"doing business as" names of Millennium, including the names of all entities
substantially all of the assets of which were previously acquired by Millennium.

Section 3.3 Capitalization and Shareholdings. The authorized share capital of
Millennium consists of 20,853,933 shares of Millennium Preferred Stock,
19,662,923 of which are issued and outstanding on the date hereof, and an
unlimited number of shares of Millennium Common Stock, 18,571,714 of which are
issued and outstanding on the date hereof. The capital stock of Millennium is
duly authorized and all issued capital stock has been duly and validly issued
and is fully paid and non-assessable and free of preemptive rights. Except as
set forth on Schedule 3.3 hereto, Millennium does not have outstanding, and is
not bound by or subject to, any subscription, option, warrant, call, right,
contract, commitment, agreement, understanding or arrangement to issue any
additional shares of capital stock of Millennium, including any right of
conversion or exchange under any outstanding security or other instrument, and
no shares are reserved for issuance for any purpose. Millennium has not agreed
to qualify any securities for distribution under any provincial securities law.
Millennium has fully complied with Section 6 of the Amended and Restated
Employee Stock Option Plan of Millennium.

Section 3.4 Subsidiaries. Millennium does not own (directly or indirectly) any
equity interest in any corporation, partnership, limited liability company,
joint venture, affiliate, association or other entity.

Section 3.5 Authority Relative to and Validity of this Agreement. Millennium has
full corporate power and authority to execute and deliver this Agreement and to
assume and perform all of its obligations hereunder. The execution and delivery
of this Agreement by Millennium and the performance by Millennium of its
obligations hereunder have been duly authorized by its Board of Directors and no
further authorization on the part of Millennium is necessary to authorize the
execution and delivery by it of, and the performance of its obligations under,
this Agreement. Each of the Sellers consents to the transfers of Millennium
Securities contemplated herein. There are no corporate, contractual, statutory
or other restrictions of any kind upon the power and authority of Millennium to
execute and deliver this Agreement and to consummate the transactions
contemplated hereunder and no action, waiver or consent by any federal (United
States, Canada or otherwise), state, provincial, municipal, local or other
governmental department, commission or agency ("Governmental Authority") is
necessary to make this Agreement a valid instrument binding upon Millennium and
the Sellers in accordance with its terms. This Agreement has been duly executed
and delivered by Millennium and constitutes a legal, valid and binding
obligation of Millennium, enforceable in accordance with its terms, except (i)
as such enforceability may be limited by or subject to any bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors' rights generally, (ii) as such obligations are subject to general
principles of equity, and (iii) as rights to indemnity may be limited by federal
or state securities laws or by public policy. Millennium has provided to all
required shareholders any notice required by the Shareholders Agreement by and
between Millennium and the other signatories thereto dated as of February 28,
2001 and has fully complied with the terms of such Shareholders Agreement in
connection with the transactions contemplated hereby. Such Shareholders
Agreement is in full force and effect and Millennium is not in breach thereof,
and to the best of Millennium's knowledge, no other party thereto is in breach
of such agreement. All holders of the capital stock of Millennium are a party to
such Shareholders Agreement.

Section 3.6 Required Filings and Consents; No Conflict. Millennium is not
required to submit any notice, report or other filing with any Governmental
Authority in connection with the execution, delivery or performance of this
Agreement. The execution, delivery and performance of this Agreement by
Millennium and the consummation of the transactions contemplated hereby do not
and will not (a) conflict with or violate any law, regulation, judgment, order
or decree binding upon Millennium, (b) conflict with or violate any provision of
the articles of incorporation or by-laws of Millennium, or (c) conflict with or
result in a breach of any condition or provision of, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any properties or assets of Millennium pursuant to, or cause or
permit the acceleration prior to maturity of any amounts owing under, any
indenture, loan agreement, mortgage, deed of trust, lease, contract, license,
franchise or other agreement or instrument to which Millennium is a party or
which is or purports to be binding upon Millennium or by which any of its
properties are bound, except for conflicts, breaches, defaults, events of
default or impositions that would not have a Millennium Material Adverse Effect.
The execution, delivery and performance of this Agreement by Millennium and the
consummation of the transactions contemplated hereby will not result in the loss
of any license, franchise, legal privilege or permit possessed by Millennium or
give a right of termination to any party to any agreement or other instrument to
which Millennium is a party or by which any of its properties are bound, except
for losses or rights of termination that would not have a Millennium Material
Adverse Effect.

Section 3.7 Financial Statements. The following unaudited financial statements,
together with the notes thereto, have been previously delivered to the Buyer
(collectively, the "Financial Statements"):

i. balance sheets of Millennium as of December 31, 2002, December 31, 2001 and
December 31, 2000 (the "Balance Sheets");

ii. statements of income and retained earnings of Millennium for the twelve
month periods ended December 31, 2002, December 31, 2001 and December 31, 2000
(the "Income Statements");

iii. statements of cash flows of Millennium for the twelve month periods ended
December 31, 2002, December 31, 2001 and December 31, 2000 (the "Cash Flow
Statements"); and

interim balance sheets of Millennium as of March 31, 2003, statements of income
and retained earnings of Millennium for the quarter ended March 31, 2003 and
statements of cash flows of Millennium for the three-month period ended March
31, 2003.

The Financial Statements and notes thereto fairly present in all material
respects the financial condition of Millennium as of the dates thereof with
respect to the Balance Sheets and as to the periods then ended with respect to
the Income Statements and Cash Flow Statements and have been prepared in
accordance with generally accepted accounting principles promulgated from time
to time by the Canadian Institute of Chartered Accountants and set forth in the
Canadian Institute of Chartered Accountants Handbook and applicable and in
effect from time to time ("Canadian GAAP") applied on a consistent basis
throughout the periods involved.

Section 3.8 No Undisclosed Liabilities. Except as described in the Financial
Statements, and as set out in Schedule 3.8 hereto, Millennium has no debts,
liabilities or obligations of any kind, whether accrued, absolute, contingent or
other, whether due or to become due, except as incurred in the ordinary course
of business. There is no basis for the assertion against Millennium of any debt,
liability or obligation, either individually or in the aggregate, not reflected
in the Financial Statements or incurred in the ordinary course of business.
Other than as set forth on part 1.1(b) of Schedule 1.1 there are no notes, loans
or other indebtedness of Millenium outstanding immediately prior to the Closing
and the Closing will not create any additional indebtedness.

Section 3.9 Absence of Certain Changes and Events. Since December 31, 2002,
there has not been, with respect to Millennium, except as disclosed in Schedule
3.9 (i) any change in its business, operations, financial condition, assets,
liabilities, or regulatory status having a Millennium Material Adverse Effect;
(ii) any strike, picketing, work slowdown or labor disturbance; (iii) any
material damage, destruction or loss (whether or not covered by insurance) with
respect to any assets or properties; (iv) any redemption or other acquisition by
it of capital stock or any declaration or payment of any dividend or other
distribution in cash, stock or property with respect thereto; (v) any entry into
any material commitment or transaction (including, without limitation, any
borrowing or capital expenditure) other than in the ordinary course of business
or as contemplated by this Agreement; (vi) any transfer, assignment or sale of,
or rights granted under, any material leases, licenses, agreements, patents,
trademarks, trade names, copyrights or other assets other than those
transferred, assigned, sold or granted in the ordinary course of business and
consistent with past practice; (vii) any mortgage, pledge, security interest or
imposition of any other encumbrance on any assets or properties except in the
ordinary course of business; (viii) any payment of any debts, liabilities or
obligations ("Liabilities") of any kind other than Liabilities currently due;
(ix) any cancellation of any debts or claims or forgiveness of amounts owed to
Millennium; (x) any incurrence of any liabilities of any nature, whether
accrued, contingent or otherwise, which would have, individually or in the
aggregate, a Millennium Material Adverse Effect; or (xi) any change in
accounting principles or methods (except insofar as may have been required by a
change in Canadian GAAP). Since December 31, 2002, Millennium has conducted its
business only in the ordinary course and in a manner consistent with past
practice and has not made any material change in the conduct of its business or
operations. Without limiting the generality of the foregoing, since December 31,
2002, Millennium has not made any payments (except in the ordinary course of
business and in amounts and in a manner consistent with past practice) under any
Employee Plan (as hereinafter defined) or to any employee, independent
contractor or consultant, entered into any new Employee Plan or any new
consulting agreement, granted or established any awards under any such Employee
Plan or agreement, in any such case providing for payments of more than $10,000
($Cnd) or adopted or otherwise amended any of the foregoing.

Section 3.10 Taxes and Tax Returns. (a) Millennium has duly and timely filed all
tax reports and returns required to be filed by it, including all Canadian
federal, provincial, local and foreign tax returns and reports ("Tax Returns").
All such Tax Returns were correct and complete in all material respects when
filed. Millennium has paid in full all taxes (whether or not shown on a Tax
Return) required to be paid by it before such payment became delinquent.
Millennium has made adequate provision in conformity with Canadian GAAP
consistently applied, for the payment of all accrued taxes not yet payable. All
taxes which Millennium has been required to collect or withhold have been duly
collected or withheld and, to the extent required when due, have been or will be
duly and timely paid to the proper taxing authority. Schedule 3.10 sets forth a
true and complete list of the tax identification numbers of Millennium.

(b) The Tax Returns have not been audited by Canada Customs and Revenue Agency
or the Ontario Ministry of Revenue for any period during the past five years. No
issue has been raised by Canada Customers and Revenue Agency or the Ontario
Ministry of Revenue in respect of any such returns. There are no audits,
inquiries, investigations or examinations relating to the Tax Returns pending
or, to the knowledge of Millennium, threatened by any Governmental Authority,
and there are no claims which have been or may be asserted relating to any of
the Tax Returns filed for any year which if determined adversely would result in
the assertion by any Governmental Authority of any material tax deficiency
against Millennium. There have been no waivers or extensions of statutes of
limitations by Millennium relating to the Canada Customs and Revenue Agency or
the Ontario Ministry of Revenue Tax Returns.

Section 3.11 Employee Benefit Plans. Schedule 3.11 hereto comprises a listing of
each bonus, stock option, stock purchase, benefit, profit sharing, savings,
retirement, liability, insurance, incentive, deferred compensation, severance
and other similar fringe or employee benefit plans, programs or arrangements for
the benefit of or relating to, any employee of, or independent contractor or
consultant to, and all other compensation practices, policies, terms or
conditions, whether written or unwritten (the "Employee Plans") which Millennium
presently maintains, to which Millennium presently contributes or under which
Millennium has any liability and which relates to employees or independent
contractors of Millennium. Employee Plans administered by Millennium have been
administered in all material respects in accordance with all requirements of
applicable law and terms of each such plan. Each Employee Plan that is required
or intended to be qualified under applicable law or registered or approved by a
governmental agency or authority, has been so qualified, registered or approved
by the appropriate governmental agency or authority and nothing has occurred
since the date of the last qualification, registration or approval to adversely
affect, or cause, the appropriate governmental agency or authority to revoke
such qualification, registration or approval. All contributions (including
premiums) in material amounts required by law or contract to have been made or
approved by Millennium under or with respect to Employee Plans have been paid or
accrued by Millennium. Without limiting the foregoing, there are no unfunded
liabilities under any Employee Plan. Millennium has not received notice of any
investigations, litigation or other enforcement actions against Millennium with
respect to any of the Employee Plans. There are no pending actions, suits or
claims by former or present employees of Millennium (or their beneficiaries)
with respect to Employee Plans or the assets or fiduciaries thereof (other than
routine claims for benefits). Millennium does not have any type of pension plan
in the United States. No condition or event has occurred with respect to the
Employee Plans which has or could reasonably be expected to result in a
Millennium Material Adverse Effect.

Section 3.12 Directors, Officers and Employees; Compensation. Attached as
Schedule 3.12 hereto is a complete and accurate list of all officers, directors
and employees of Millennium and the rate of compensation of each as of the date
hereof (including a breakdown of the portion thereof attributable to salary,
bonus and other compensation, respectively). There are no collective bargaining
agreements affecting any employee of Millennium. There is no pending or, to the
knowledge of Millennium, threatened labour dispute involving Millennium and any
group of its employees nor has Millennium experienced any labour interruptions
over the past three years. It is expressly understood that Buyer shall not
assume or be responsible for any employee benefit accruing due and arising out
of an individual's employment by Millennium prior to the Closing Date or for
individuals who are severed or receive or are entitled to receive payment of a
severance package before the Closing Date.

Section 3.13 Title to Property. Millennium has good and marketable title, or
valid leasehold rights (in the case of leased property), to all real property
and all personal property purported to be owned or leased by it or used in the
operation of its business, free and clear of all encumbrances, excluding (i)
liens for taxes, fees, levies, imposts, duties or governmental charges of any
kind which are not yet delinquent or are being contested in good faith by
appropriate proceedings which suspend the collection thereof; (ii) liens for
mechanics, materialmen, laborers, employees, suppliers or other which are not
yet delinquent or are being contested in good faith by appropriate proceedings;
(iii) liens created in the ordinary course of business in connection with the
leasing or financing of office, computer and related equipment and supplies;
(iv) easements and similar encumbrances ordinarily created for fuller
utilization and enjoyment of property; and (v) liens or defects in title or
leasehold rights that either individually or in the aggregate do not and will
not have a Millennium Material Adverse Effect. All of such owned or leased
property is listed on Schedule 3.13 hereto, as well as a brief description of
each such property, which if leased shall include the termination date and the
conditions of renewal of such lease. Millennium has adequate rights of ingress
and egress to the real property and all parts thereof for the operation of its
business in the ordinary course. None of the buildings, structures,
improvements, fixtures or access routes used by Millennium nor the use,
operation or maintenance for the carrying on of its business violates any
restrictive covenants or applicable law or encroaches on any property owned by
any other person.

Section 3.14 Trademarks, Patents and Copyrights.

(a) For purposes of this Agreement, the term "Millennium Rights" shall mean all
worldwide industrial and intellectual property rights, including, without
limitation, each patent, patent rights, license, patent application, trade name,
trademark, trade name and trademark registration, copyright, copyright
registration, copyright application, service mark, brand mark and brand name,
trade secrets relating to or arising from any proprietary process, formula,
software source or object code, owned or possessed by Millennium. Millennium
owns or has the right to use, sell or license all Millennium Rights and such
Millennium Rights are sufficient for the conduct of the business of Millennium
as such business is being conducted on the date hereof or proposed to be
conducted. Schedule 3.14 hereto lists each patent, patent right, patent
application, tradename registration, trademark registration, proposed trademarks
and tradenames, copyright registration, copyright application, business styles,
software source and object code owned or possessed by Millennium;

 a. The execution, delivery and performance of this Agreement and the
    consummation of the transactions contemplated hereby will not constitute a
    breach of any instrument or agreement governing any Millennium Rights, will
    not cause the forfeiture or termination or give rise to a right of
    forfeiture or termination of any Millennium Rights or impair the right of
    Millennium to use, sell or license any Millennium Rights or any portion
    thereof;

    Neither the manufacture, marketing, license, sale or intended use of any
    product currently licensed or sold by Millennium or currently under
    development by Millennium violates any license or agreement between
    Millennium, on one hand, and any third party, on the other hand, relating to
    such product or infringes any intellectual property right of any other
    party, and there is no pending or, to the best knowledge of Millennium,
    threatened claim or litigation contesting the validity, ownership or right
    to use, sell, license or dispose of any Millennium Rights nor, to the best
    knowledge of Millennium, is there any basis for any such claim, nor has
    Millennium received any notice asserting that any Millennium Rights or the
    proposed use, sale, license or disposition thereof conflicts or will
    conflict with the rights of any other party, nor, to the best knowledge of
    Millennium, is there any basis for any such assertion; and

    Millennium has not received notice, and to the best knowledge of Millennium,
    no current or prior officers, employees or consultants of Millennium claim
    an ownership interest in any Millennium Rights as a result of having been
    involved in the development of such property while employed by or consulting
    to Millennium or otherwise. Millennium has taken all reasonable steps and
    precautions necessary and appropriate to protect the secrecy,
    confidentiality and value of the Millennium Rights (including, but not
    limited to, entering into appropriate confidentiality and nondisclosure
    agreements with officers, directors, subcontractors, employee, licensees and
    customers). Millennium has no knowledge of any breach of any such
    agreements.

    Section 3.15 Legal Proceedings, Claims, Investigations, etc. There is no
    legal, administrative, arbitration or other action or proceeding or
    governmental investigation pending, or to the knowledge of Millennium,
    threatened, against Millennium, any director, officer, employee or
    shareholder thereof relating to the business of Millennium. Millennium has
    not been informed of any violation of or default under, any laws,
    ordinances, regulations, judgments, injunctions, orders or decrees
    (including without limitation, any immigration laws or regulations) of any
    court, governmental department, commission, agency, instrumentality or
    arbitrator applicable to the business of Millennium. Millennium is not
    currently subject to any material judgment, order, injunction or decree of
    any court, arbitral authority, administrative agency or other governmental
    authority.

    Section 3.16 Insurance. Schedule 3.16 hereto sets forth a list and brief
    description of all existing insurance policies maintained by Millennium
    pertaining to its business properties, personnel or assets. Millennium is
    not in default with respect to any provision contained in any insurance
    policy, and has not failed to give any notice or present any claim under any
    insurance policy in due and timely fashion. Prior to the Closing, all such
    policies shall have been delivered to the Buyer and are in full force and
    effect. All payments with respect to such policies are current and
    Millennium has not received any notice threatening a suspension, revocation,
    modification or cancellation of any such policy.

    Section 3.17 Material Contracts.

    (a) Except as set forth in Schedule 3.17 hereto, Millennium is not a party
    to or bound by any contract or has any commitment (including contracts or
    commitments pertaining to employment), whether written or oral which has a
    term in excess of one year or will result in payments in excess of $15,000
    ($Cdn) or require material performance on the part of Millennium. Each of
    the contracts and commitments set forth in Schedule 3.17 hereto and each of
    the other material contracts and commitments to which Millennium is a party,
    is valid and existing, in full force and effect and enforceable in
    accordance with its terms, except (i) as such enforceability may be limited
    by or subject to any bankruptcy, insolvency, reorganization, moratorium or
    other similar laws affecting creditors' rights generally, (ii) as such
    obligations are subject to general principles of equity, and (iii) as rights
    to indemnity may be limited by federal or state securities laws or by public
    policy, and there is no material default or claim of default against
    Millennium or any notice of termination with respect thereto. Millennium has
    complied in all material respects with all requirements of, and performed
    all of its obligations under, such contracts and commitments as are required
    to have been performed on or prior to the date hereof. In addition, no other
    party to any such contract or commitment is, to the best of Millennium's
    knowledge, in default under or in breach of any material term or provision
    thereof, and there exists no condition or event which, after notice or lapse
    of time or both, would constitute a material default by any party to any
    such contract or commitment. Copies of all the written documents and a
    synopsis of all oral contracts and commitments described in Schedule 3.17
    hereto have heretofore been made available to the Buyer and are true and
    complete and include all amendments and supplements thereto and
    modifications thereof to and including the date hereof.

 b. Except as set forth in Schedule 3.17 hereto, Millennium is not a party to
    any oral or written (i) agreement with any consultant, executive officer or
    other key employee the benefits of which are contingent, or the terms of
    which are materially altered, upon the occurrence of the transactions
    contemplated by this Agreement, or (ii) agreement or plan, including any
    stock option plan and the like, any of the benefits of which will be
    increased, or the vesting of the benefits of which will be accelerated, by
    the occurrence of the transactions contemplated by this Agreement.

    No agreement of Millennium, oral or written, contains any change of control
    provision, or similar provision, which will cause Millennium to be in breach
    of any such agreement, will accelerate any payment owed by Millennium or
    cancel any agreement of Millennium.

    Section 3.18 Certain Transactions. Except as set forth in Schedule 3.18
    hereto, neither Millennium nor any officer, director or any employee of
    Millennium, nor any member of any such person's immediate family is
    presently or will be a party to any material transaction with Millennium
    relating to the business of Millennium following the Closing, including
    without limitation, any contract, agreement or other arrangement (i)
    providing for the furnishing of services by, (ii) providing for the rental
    of real or personal property from, or (iii) otherwise requiring payments to
    (other than for services as officers, directors or employees of Millennium)
    any such person or any corporation, partnership, trust or other entity in
    which any such person has an interest as a stockholder, officer, director,
    trustee or partner.

    Section 3.19 Inventory. All inventory of Millennium, whether reflected in
    the Balance Sheets or otherwise, consists of a quality and quantity usable
    and salable in the ordinary course of business. The quantities of all
    inventory of Millennium are reasonable for its business and consistent with
    past practice.

    Section 3.20 Receivables. Except as set forth in Schedule 3.20 hereto, all
    accounts receivable of Millennium reflected on the December 31, 2002 Balance
    Sheet and which continue to be outstanding, and all accounts receivable
    arising subsequent to such date, represent good and valid accounts
    receivable which arose in the ordinary course of Millennium's business.

    Section 3.21 Broker. Except as set forth in Schedule 3.21 hereto, no broker,
    finder, agent or investment banker is entitled to any brokerage or finder's
    fee or other commission in connection with the transactions contemplated
    hereby based on the arrangements made by or on behalf of Millennium.

    Section 3.22 Environmental Matters.

    (a) Millennium is not the subject of, or being threatened to be the subject
    of (i) any enforcement proceeding, or (ii) any investigation, brought in
    either case under any environmental law, rule, regulation, or ordinance of
    any Governmental Authority at any time in effect or (iii) any third party
    claim relating to environmental conditions on or off the properties of
    Millennium. Millennium has not has been notified that it must obtain any
    permits and licenses or file documents for the operation of its business
    under laws of any Governmental Authority relating to pollution protection of
    the environment. Except as set forth in Schedule 3.22 hereto, Millennium has
    not been notified of any conditions on or off the properties of Millennium
    which will give rise to any liabilities, known or unknown, under any
    environmental law, rule, regulation or ordinance of any Governmental
    Authority, or as the result of any claim of any third party. For the
    purposes of this Section 3.22, an investigation shall include, but is not
    limited to, any written notice received by Millennium which relates to the
    onsite or offsite disposal, release, discharge or spill of any waste, waste
    water, pollutant or contaminants.

    Except as set forth in Schedule 3.22 hereto, there are no toxic wastes or
    other toxic or hazardous substances or materials, pollutants or contaminants
    which Millennium (or, to the best of Millennium's knowledge, any previous
    occupant of Millennium facilities) has used, stored or otherwise held in or
    on any of the facilities of Millennium, which, are present at or have
    migrated from the facilities, whether contained in ambient air, surface
    water, groundwater, land surface or subsurface strata. The facilities have
    been maintained by Millennium in material compliance with all environmental
    protection, occupational, health and safety or similar laws, ordinances,
    restrictions, licenses, and regulations. Millennium has not disposed of or
    arranged (by contract, agreement or otherwise) for the disposal of any
    material or substance that was generated or used by Millennium at any
    off-site location that has been or is listed or proposed for inclusion on
    any list promulgated by any Governmental Authority for the purpose of
    identifying sites which pose a danger to health and safety. There have been
    no environmental studies, reports and analyses made or prepared in the last
    five years relating to the facilities of Millennium. Millennium has not
    installed any underground storage tanks in any of its facilities and, to the
    best of Millennium's knowledge, none of such facilities contain any
    underground storage tanks.

    Section 3.23 Illegal Payments. Millennium has not, directly or indirectly,
    paid or delivered any fee, commission or other sum of money or item of
    property, however characterized, to any finder, agent, government official
    or other party, in Canada, the United States or any other country, which is
    in any manner related to the business or operations of Millennium, which
    Millennium knows or has reason to believe to have been illegal under the
    laws of any Governmental Authority or the laws of any other country having
    jurisdiction. Millennium has not participated, directly or indirectly, in
    any boycotts or similar practices affecting any of its actual or potential
    customers.

    Section 3.24 Compliance with Law. Millennium has complied in all respects
    with all laws, rules, regulations, orders, licenses, permits, administrative
    and judicial judgments, arbitral determinations, rulings, decisions, writs,
    decrees and injunctions which are applicable to or binding upon Millennium
    or its properties, except where such failure would not cause a Millennium
    Material Adverse Effect. Millennium has not received any notice that it is
    under investigation or other form of review with respect to any applicable
    law.

    Section 3.25 Business Relationships. Millennium has no material business
    relationships or arrangements of any nature whatsoever which Millennium
    knows or has reason to believe will not be available to Millennium,
    following the sale of Millennium Securities hereunder, on the same terms or
    conditions as they are currently available to Millennium.

    Section 3.26 Suppliers and Customers. No material supplier or customer of
    Millennium has during the past twelve months cancelled or otherwise
    terminated its services or supplies to Millennium or its use or purchase of
    the products or services of Millennium, or has communicated any threat to
    Millennium's management to do so, except as set out in Schedule 3.26.
    Millennium has no knowledge that any such supplier or customer intends to
    cancel or otherwise terminate its relationship with Millennium or the usage
    or purchase of the products or services of Millennium, or that the
    transactions contemplated by this Agreement will result in any such
    termination.

    Section 3.27 Disclosure. No representation or warranty by Millennium
    contained in this Agreement, and no statement contained in any document,
    list (including, without limitation, the schedules and exhibits hereto),
    certificate or other communication furnished or to be furnished by or on
    behalf of Millennium or any of its representatives in connection with the
    transactions contemplated hereby, contains or will contain any untrue
    statement of a material fact, or omits or will omit to state any material
    fact necessary, in light of the circumstances under which it was or will be
    made, in order to make the statements herein or therein not misleading or
    necessary in order to fully and fairly provide the information required to
    be provided in any such document, list, certificate or other writing;
    provided, however, this representation and warranty of Millennium shall not
    apply to any forward looking statements contained in any financial forecasts
    or financial projections. Millennium has not knowingly failed to disclose to
    the Buyer any facts material to the operations, condition (financial or
    otherwise), liabilities, assets, earnings, or working capital of Millennium
    or its business.

    ARTICLE IV
    
    REPRESENTATIONS AND WARRANTIES OF THE SELLERS

    Each Seller individually hereby represents and warrants to the Buyer, with
    respect to such Seller as follows:

    Section 4.1 Capitalization. Such Seller owns the number of Millennium
    Securities as set forth next to his name under the column "Millennium
    Securities Held" on Schedule 1.1 hereto, free and clear of all liens, claims
    or encumbrances. Such Seller has full right, power, legal capacity and
    authority to transfer and deliver the Millennium Securities pursuant to this
    Agreement.

    Section 4.2 Authority Relative to and Validity of this Agreement. Each of
    the Sellers is competent and under no legal restraint or duress and has the
    full legal rights and capacity to enter into and perform his/her obligations
    under this Agreement and enter into the transaction contemplated hereby.
    This Agreement has been duly executed and delivered by such Seller and
    constitutes the legal, valid and binding obligations of such Seller,
    enforceable in accordance with its terms, except (i) as such enforceability
    may be limited by or subject to any bankruptcy, insolvency, reorganization,
    moratorium or other similar laws affecting creditors' rights generally, (ii)
    as such obligations are subject to general principles of equity, and (iii)
    as rights to indemnity may be limited by federal or provincial securities
    laws or by public policy. Neither the execution and delivery by such Seller
    of this Agreement, nor the consummation of the transactions contemplated
    hereby, will violate any provision of law, any order of any court or other
    agency of government, or any judgment, award or decree or any indenture,
    agreement or other instrument to which such Seller is a party, or by which
    he or any of his properties or assets is bound or affected, or result in a
    breach of or constitute (with due notice or lapse of time or both) a default
    under any such indenture, agreement or other instrument, or result in the
    creation or imposition of any lien, charge or encumbrance of any nature
    whatsoever upon any of the properties or assets of such Seller. Each of the
    Sellers acknowledges that such Seller has been informed to obtain
    independent legal advice as to rights and obligations under this Agreement.
    Each Seller has either (i) obtained such independent legal advice or (ii)
    has been under no compulsion to act and deliberately chose not to obtain
    legal advice. Each Seller acknowledges that he or she understands all rights
    and obligations under this Agreement and is executing this Agreement
    voluntarily.

    Section 4.3 Brokers' or Finders' Fees. Except as set forth in Schedule 4.3
    hereto, no broker, finder or investment banker is entitled to any brokerage
    or finder's fee or other commission in connection with the transactions
    contemplated hereby based on the arrangements made by or on behalf of such
    Seller.

    Section 4.4 Seller's Addresses, Access to Information, Experience, Etc.

    (a) The address set forth on Schedule 1.1 hereto is such Seller's true and
    correct business, residence or domicile address. Such Seller has received
    and read and is familiar with this Agreement. Such Seller has had an
    opportunity to ask questions of and receive answers from representatives of
    the Buyer concerning the terms and conditions of this investment. Such
    Seller has substantial experience in business and financial affairs and is
    capable of evaluating the merits and risks of his investment decision to
    purchase securities of the Buyer.

 c. Such Seller acknowledges that he has had an opportunity to evaluate all
    information regarding the Buyer as he has deemed necessary or desirable in
    connection with the transactions contemplated by this Agreement, has
    independently evaluated the transactions contemplated by this Agreement and
    has reached his own decision to enter into this Agreement.

    Section 4.5 Purchase Entirely for Own Account. The securities to be received
    by such Seller pursuant to the terms hereof will be acquired for investment
    for such Seller's own account, not as a nominee or agent, and not with a
    view to the resale or distribution of any part thereof.

    Section 4.6 Restricted Securities. Such Seller acknowledges that the
    securities it is receiving pursuant to the terms hereof are characterized as
    "restricted securities" under the federal and provincial securities laws
    inasmuch as they are being acquired from the Buyer in a transaction not
    involving a public offering and that under such laws and applicable
    regulations such securities may be resold without registration under the
    Securities Act of 1933, as amended (the "Securities Act") only in certain
    limited circumstances and may be resold in Canada only pursuant to
    applicable exemptions from the prospectus and registration requirements of
    the Securities Act (Ontario) or the regulations promulgated thereunder. In
    this regard, such Seller represents that it is familiar with Rule 144
    promulgated under the Securities Act ("Rule 144""), as presently in effect,
    and understands the resale limitations imposed thereby and by the Securities
    Act.

    Section 4.7 Legends. Such Seller (other than VenGrowth, solely with respect
    to the lock-up legend) acknowledges that the certificates evidencing the
    Datatec Common Stock acquired pursuant to the terms hereof may bear a legend
    substantially as follows:

    "THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
    UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR QUALIFIED FOR
    SALE UNDER THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OF AMERICA
    OR ANY PROVINCE OF CANADA AND MAY NOT BE TRANSFERRED UNTIL (I) A
    REGISTRATION STATEMENT UNDER THE ACT SHALL HAVE BECOME EFFECTIVE WITH REGARD
    THERETO AND THEY SHALL HAVE BEEN REGISTERED OR QUALIFIED FOR SALE UNDER THE
    APPROPRIATE STATE SECURITIES LAWS OR (II) REGISTRATION AND QUALIFICATION
    UNDER THE ACT AND THE SECURITIES LAWS OF THE APPROPRIATE STATE OR PROVINCE
    IS NOT REQUIRED IN CONNECTION WITH SUCH PROPOSED TRANSFER TO THE
    SATISFACTION OF COMPANY COUNSEL.

    In addition, those Sellers indicated on Schedule 6.3, acknowledge that such
    Seller's certificate shall contain the following legend:

    THE SECURITIES EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO THE PROVISIONS
    OF A LOCK-UP AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED HOLDER AND MAY
    NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF WITHOUT THE PRIOR
    WRITTEN CONSENT OF AN AUTHORIZED OFFICER OF THE COMPANY, UNTIL MAY 1, 2004.

    The legend referred to above shall be removed by the Buyer from any
    certificate at such time as the holder of the shares represented by the
    certificate delivers an opinion of counsel reasonably satisfactory to the
    Buyer to the effect that such legend is not required in order to establish
    compliance with any provisions of the Securities Act, or at such time as the
    holder of such shares satisfies the requirements of Rule 144 under the
    Securities Act, provided that the Buyer has received from the holder a
    written representation that (i) if relying on Rule 144(k), such holder is
    not an affiliate of the Buyer and has not been an affiliate of the Buyer
    during the preceding three (3) months, (ii) such holder has beneficially
    owned the shares represented by the certificate for a period of at least two
    (2) years or such shorter period as required by Rule 144, and (iii) such
    holder otherwise satisfies the requirements of Rule 144 as then in effect
    with respect to such shares.

    ARTICLE V
    
    REPRESENTATIONS AND WARRANTIES OF THE BUYER

    The Buyer hereby represents and warrants to Millennium and the Sellers as
    follows:

    Section 5.1 Corporate Organization; Requisite Authority to Conduct Business.
    The Buyer is a corporation duly organized, validly existing and in good
    standing under the laws of the State of Delaware. The Buyer has made
    available to Millennium and the Sellers with true and complete copies of its
    articles of incorporation (certified by the Secretary of State of the State
    of Delaware) and by-laws as in effect on the date hereof. The Buyer has full
    corporate power and authority to enter into this Agreement and the
    Employment Agreements (as defined below) (this Agreement together with the
    Employment Agreements, the "Agreements"), to perform its obligations
    hereunder and thereunder and to consummate the transactions contemplated
    hereby and thereby; and each of the Agreements has been duly authorized and
    approved by its Board of Directors and no further action on the part of the
    Buyer is necessary to authorize the execution and delivery by it of, and the
    performance of its obligations under, the Agreements. There are no
    corporate, contractual, statutory or other restrictions of any kind upon the
    power and authority of the Buyer to execute and deliver the Agreements and
    to consummate the transactions contemplated hereunder and thereunder and no
    action, waiver or consent by any Governmental Authority is necessary to make
    the Agreements valid instruments binding upon the Buyer in accordance with
    their respective terms.

    Section 5.2 Execution and Delivery. The Buyer has full corporate power and
    authority to execute and deliver the Agreements and to assume and perform
    all of its obligations hereunder and thereunder. The execution and delivery
    of the Agreements by the Buyer and the performance by the Buyer of its
    obligations hereunder and thereunder have been duly authorized by its Board
    of Directors and no further authorization on the part of the Buyer is
    necessary to authorize the execution and delivery by it of, and the
    performance of its obligations under, the Agreements. The Buyer is not
    required to submit any notice, report or other filing with any Governmental
    Authority in connection with the execution, delivery or performance of the
    Agreements. This Agreement and the Employment Agreements have been duly
    executed and delivered by the Buyer (or its subsidiary with respect to the
    Employment Agreements) and constitute, when executed and delivered by each
    of Michael Hilmer, Doug LaRose and Doug Murray, respectively, in accordance
    with their respective terms, will constitute, legal, valid and binding
    obligations of the Buyer (or its subsidiary, as the case may be),
    enforceable in accordance with their terms, except (i) as such
    enforceability may be limited by or subject to any bankruptcy, insolvency,
    reorganization, moratorium or other similar laws affecting creditors' rights
    generally, (ii) as such obligations are subject to general principles of
    equity, and (iii) as rights to indemnity may be limited by federal or state
    securities laws or by public policy.

    Section 5.3 No Conflicts; Absence of Defaults. The execution, delivery and
    performance of the Agreements by the Buyer and the consummation of the
    transactions contemplated hereby and thereby does not and will not conflict
    with or violate (a) the Buyer's articles of incorporation or by-laws or (b)
    any agreement governing the organization, management, business or affairs of
    the Buyer, or any of its subsidiaries or, in any material respect, any
    agreement or instrument to which the Buyer or any of its subsidiaries may be
    a party or by which the Buyer or any of its subsidiaries (or any of their
    respective properties) is bound, including without limitation any agreement
    relating to registration rights in Buyer's securities, or (c) any material
    law, administrative regulation or rule or court order, judgment or decree
    applicable to the Buyer; nor will the execution and delivery of this
    Agreement or the consummation of the transaction contemplated hereby
    constitute a material breach of, or any event of default under, any material
    contract or agreement to which the Buyer or any of its subsidiaries is
    bound, or by which the Buyer or any of its subsidiaries (or any of their
    respective properties) may be bound or affected.

    Section 5.4 Investment Intent. The Buyer is acquiring the Millennium
    Securities solely for its own account for investment purposes only and not
    with a view to or for distributing or reselling such securities or any part
    thereof or interest therein, without prejudice, however, to the Buyer's
    right, subject to the provisions of this Agreement at all times to sell or
    otherwise dispose of all or any part of such securities under an exemption
    from registration and in compliance with applicable United States Federal
    and state, and Canadian provincial, securities laws.

    Section 5.5 Capitalization. The authorized capital stock of the Buyer
    consists of (i) 75,000,000 shares of Datatec Common Stock and (ii) 4,000,000
    shares of preferred stock, par value $.001 per share, none of which are
    issued and outstanding. As of March 10, 2003, 36,424,958 shares of Datatec
    Common Stock are issued and outstanding. The capital stock of the Buyer is
    duly authorized and all issued capital stock has been duly and validly
    issued and is fully paid and nonassessable and free of preemptive rights.

    Section 5.6 SEC Reports and Financial Statements. The Buyer has filed with
    the Securities and Exchange Commission (the "SEC"), and has heretofore made
    available to Millennium and the Sellers true and complete copies of all
    forms, reports, schedules, statements and other documents required to be
    filed by it under the Securities Act and the Securities Exchange Act of
    1934, as amended (the "Exchange Act") (as such documents have been amended
    or supplemented since the time of their filing, collectively, the "SEC
    Reports"). As of their respective dates, the SEC Reports (including without
    limitation, any financial statements or schedules included therein) (a) did
    not contain any untrue statement of a material fact or omitted to state a
    material fact required to be stated therein or necessary in order to make
    the statements therein, in light of the circumstances under which they were
    made, not misleading, and (b) complied in all material respects with the
    applicable requirements of the Securities Act and Exchange Act (as the case
    may be) and all applicable rules and regulations of the SEC promulgated
    thereunder; provided, however, this representation and warranty of the Buyer
    shall not apply to any forward looking statements contained in any financial
    forecasts or financial projections.

    Section 5.7 Broker. No broker, finder or investment banker is entitled to
    any brokerage or finder's fee or other commission in connection with the
    transactions contemplated hereby based upon the arrangements made by or on
    behalf of the Buyer.

    Section 5.8 Financial Statements. The following audited financial
    statements, together with the notes thereto, have been previously delivered
    to the Sellers (collectively, the "Financial Statements"):

    balance sheets of Buyer as of April 30, 2002, April 30, 2001 and April 30,
    2000 (the "Balance Sheets");
    
    statements of income and retained earnings of Buyer for the twelve month
    periods ended April 30, 2002, April 30, 2001 and April 30, 2000 (the "Income
    Statements"); and
    
    statements of cash flows of Buyer for the twelve-month periods ended April
    30, 2002, April 30, 2001 and April 30, 2000 (the "Cash Flow Statements").

    The Financial Statements and notes thereto fairly present in all material
    respects the financial condition of Buyer as of the dates thereof with
    respect to the Balance Sheets and as to the period then ended with respect
    to the Income Statements and Cash Flow Statements and have been prepared in
    accordance with generally accepted accounting principles.

    Section 5.9 No Undisclosed Liabilities. Except as described in the Financial
    Statements and the SEC Reports, the Buyer has no debts, liabilities or
    obligations of any kind, whether accrued, absolute, contingent or other,
    whether due or to become due, except as incurred in the ordinary course of
    business or except where such would not have a material adverse affect on
    the Buyer. There is no basis for the assertion against the Buyer of any
    material debt, liability or obligation, either individually or in the
    aggregate, not reflected in the Financial Statements or incurred in the
    ordinary course of business.

    Section 5.10 Legal Proceedings, Claims, Investigations, etc. Other than as
    described in the SEC Reports, there is no material legal, administrative,
    arbitration or other action or proceeding or governmental investigation
    pending, threatened, against the Buyer, any director, officer or employee
    thereof relating to the business of the Buyer. The Buyer has not been
    informed of any violation of or default under, any laws ordinances,
    regulations, judgments, injunctions, orders or decrees (including without
    limitation, any immigration laws or regulations) of any court, governmental
    department, commission, agency, instrumentality or arbitrator applicable to
    the business of the Buyer. The Buyer is not currently subject to any
    material judgment, order, injunction or decree of any court, aribtral
    authority, administrative agency or other governmental authority.

    ARTICLE VI
    
    COVENANTS OF MILLENNIUM, THE SELLERS AND THE BUYER

    Section 6.1 Covenants of Millennium Regarding Conduct of Business Operations
    Pending the Closing. Millennium covenants and agrees that between the date
    of this Agreement and the Closing Date, Millennium will carry on its
    business in the ordinary course and consistent with past practice, will use
    its best efforts to (i) preserve its business organizations intact, (ii)
    retain the services of its present employees, and (iii) preserve the good
    will of its suppliers and customers, and will not, except in the ordinary
    course of business, purchase, sell, lease or dispose of any property or
    assets or incur any liability or enter into any other extraordinary
    transaction. By way of amplification and not limitation, Millennium shall
    not (except as contemplated hereunder), between the date of this Agreement
    and the Closing Date, directly or indirectly, do any of the following
    without the prior written consent of the Buyer:

 d. (i) issue, sell, pledge, dispose of, encumber, authorize, or propose the
    issuance, sale, pledge, disposition, encumbrance or authorization of any
    shares of capital stock of any class, or any options, warrants, convertible
    securities or other rights of any kind to acquire any shares of capital
    stock, or any other ownership interest, of Millennium; (ii) amend or propose
    to amend the articles of incorporation or by-laws of Millennium; (iii)
    split, combine or reclassify any of the outstanding shares of Millennium, or
    declare, set aside or pay any dividend or other distribution payable in
    cash, stock, property or otherwise with respect thereto; or (iv) redeem,
    purchase or otherwise acquire any shares of capital stock of Millennium;

    (i) make any acquisition (by merger, consolidation, or acquisition of stock
    or assets) of any corporation, partnership or other business organization or
    division thereof; (ii) except in the ordinary course of business and in a
    manner consistent with past practice, sell, pledge, dispose of, or encumber
    or authorize or propose the sale, pledge, disposition or encumbrance of any
    of its assets; (iii) other than under any existing credit facility, incur
    any indebtedness for borrowed money, assume, guarantee, endorse or otherwise
    become responsible for the obligations of any other individual, partnership,
    firm or corporation, or make any loans or advances to any individual,
    partnership, firm, or corporation, or enter into any contract or agreement
    to do so, except in the ordinary course of business and consistent with past
    practice; (iv) authorize any single capital expenditure or series of related
    capital expenditures each of which, individually or in the aggregate, is in
    excess of $10,000 ($Cdn); or (v) release or assign any indebtedness owed to
    it or any claims held by it, except in the ordinary course of business and
    consistent with past practice;

    take any action other than in the ordinary course of business and in a
    manner consistent with past practice (none of which actions shall be
    unreasonable or unusual) with respect to the grant of any severance or
    termination pay (otherwise than pursuant to its policies in effect on the
    date hereof) or with respect to any increase of benefits payable under its
    severance or termination pay policies in effect on the date hereof;

    make any payments (except in the ordinary course of business and in amounts
    and in a manner consistent with past practice) under any Employee Plan to
    any employee, independent contractor or consultant, enter into any new
    Employee Plan or any new consulting agreement grant or establish any awards
    under such Employee Plan or agreement, in any such case providing for
    payments of more than $15,000 ($Cdn), or adopt or otherwise amend any of the
    foregoing;

    take any action other than in the ordinary course of business and in a
    manner consistent with past practice (none of which actions shall be
    unreasonable or unusual) with respect to accounting policies or procedures,
    other than such actions deemed necessary to comply with Canadian GAAP
    (including without limitation its procedures with respect to the payment of
    accounts payable);

    enter into or terminate any material contract or agreement or make any
    material change in any material contract or agreement of Millennium, other
    than (i) in the ordinary course of business and (ii) agreements, if any,
    relating to the transactions contemplated hereby; or

    take, or agree in writing or otherwise to take, any of the foregoing actions
    or any action which would make any of its representations or warranties
    contained in this Agreement untrue or incorrect in any material respect as
    of the date when made or as of a future date.

    Section 6.2 No Other Negotiations. Millennium agrees that, between the date
    hereof and the earlier to occur of (i) June 1, 2003 or (ii) the termination
    of this Agreement pursuant to the provisions of Article XI hereof (the
    "Termination Date"), Millennium will not, nor will it permit any of its
    affiliates (including any officers, directors, employees, financial
    advisors, brokers, shareholders or any other person acting on their behalf)
    to, (i) enter into any agreement with a third party with respect to the
    acquisition, directly or indirectly, of the Millennium Securities or other
    securities of Millennium or a material part of its assets, (ii) enter into
    negotiations with a third party regarding such an agreement, or (iii)
    provide a third party with general access to its books, records or employees
    for the purpose of enabling such third party to explore a possible
    acquisition, directly or indirectly, of the Millennium Securities or other
    securities of Millennium or a material part of its assets.

    Section 6.3 Options. Within thirty days following the Closing Date, the
    Buyer covenants and agrees to issue options, in the form attached hereto as
    Exhibit C, to purchase shares of Datatec Common Stock (the "Replacement
    Options") to the holders of the currently outstanding options to purchase
    2,824,489 shares of Millennium Common Stock (the "Millennium Options") as
    set forth on Schedule 6.3 hereto. The Replacement Options will be issued to
    each such holder in such amount as to entitle each such holder to acquire
    such number of shares of Datatec Common Stock as set forth under the column
    "Replacement Options to be Received" on Schedule 6.3 hereto, or an aggregate
    of 56,490 shares.

    Section 6.4 Additional Covenants of Millennium, the Sellers and the Buyer.
    Each of Millennium, the Sellers and the Buyer covenant and agree:

    Best Efforts
    . To proceed diligently and use its best efforts to take or cause to be
    taken all actions and to do or cause to be done all things necessary, proper
    and advisable to consummate the transactions contemplated by this Agreement,
    including without limitation, the execution and delivery of the Employment
    Agreements and the filing of Registration Statements and procedures and
    cooperation relating thereto.

    Compliance

    . To comply in all material respects with all applicable rules and
    regulations of any Governmental Authority in connection with the execution,
    delivery and performance of this Agreement and the transactions contemplated
    hereby; to use all reasonable efforts to obtain in a timely manner all
    necessary waivers, consents and approvals and to take, or cause to be taken,
    all other actions and to do, or cause to be done, all other things
    necessary, proper or advisable to consummate and make effective as promptly
    as practicable the transactions contemplated by this Agreement.

    

    Notice

    . To give prompt notice to the other party or parties of (i) the occurrence,
    or failure to occur, of any event whose occurrence or failure to occur,
    would be likely to cause any representation or warranty contained in this
    Agreement to be untrue or incorrect in any material respect at any time from
    the date hereof to the Closing Date and (ii) any material failure on its
    part, or on the part of any of its officers, directors, employees or agents,
    to comply with or satisfy any covenant, condition or agreement to be
    complied with or satisfied by it hereunder; provided, however, that the
    delivery of any such notice shall not limit or otherwise affect the remedies
    available hereunder to the party receiving such notice.

    

    Access

    . To cause (in the case of Millennium and Buyer only) its affiliates,
    officers, directors, employees, auditors and agents to afford the officers,
    employees and agents of any other party hereto complete access at all
    reasonable times and upon reasonable notice to its properties, offices and
    other facilities and to all books and records, and to furnish such other
    party with all financial, operating and other data and information as the
    other party through its officers, employees or agents, may reasonably
    request, provided that the party providing such access and furnishing such
    data and information to the other party incurs no cost in doing so.

    

    Confidentiality

    . To hold in strict confidence all data and information obtained from the
    other party hereto or any subsidiary, division, associate, representative,
    agent or affiliate of any such party (unless such information is or becomes
    publicly available without the fault of any representative of such party, or
    public disclosure of such information is required by law in the opinion of
    counsel to such party) and shall insure that such representatives do not
    disclose information to others without the prior written consent of the
    other party hereto, and in the event of the termination of this Agreement,
    to cause its representatives to return promptly every document furnished by
    the other party hereto or any subsidiary, division, associate,
    representative, agent or affiliate of any such party in connection with the
    transactions contemplated hereby and any copies thereof which may have been
    made, other than documents which are publicly available.

    

    Announcements

    . No party shall issue any press releases or make any public statement with
    respect to this Agreement or the transactions contemplated hereby as may be
    required by law or as such parties shall mutually agree.

    

    Section 6.5 Covenants Regarding Limitation on Transfer of Datatec Common
    Stock.

    (a) During the period set out in Schedule 6.5 applicable to such Seller (the
    "Lock-Up Period"), such holder of Datatec Common Stock acquired pursuant to
    Section 1.2(i) hereof, with respect to such shares (referred to in this
    Section 6.5 only as the "Lock-Up Shares"), covenants not to (i) offer, sell,
    assign, transfer, agree to sell, assign or transfer, sell any option or
    contract to purchase, purchase any option or contract to sell, grant any
    option, right or warrant to purchase, assign, pledge, hypothecate or
    otherwise transfer or dispose of (including the deposit of any Lock-Up
    Shares into a voting trust or similar arrangement), directly or indirectly,
    any of such Lock-Up Shares or any securities exercisable or exchangeable
    therefor, or any interest therein or (ii) enter into any swap or other
    arrangement that transfers to another, in whole or in part, any of the
    economic consequences of owning any of such Lock-Up Shares, whether any such
    transaction described in clause (i) or (ii) of this sentence is to be
    settled by delivery of such Lock-Up Shares or other securities, in cash or
    otherwise (any transactions described in such clauses (i) and (ii) being
    referred to herein as a "Transfer").

 e. Notwithstanding anything herein to the contrary, such holder of Lock-Up
    Shares may transfer such shares to the Buyer or affiliates of the Buyer.

    The Buyer shall not be required to (i) transfer on its books any Lock-Up
    Shares that shall have been transferred in violation of any of the
    provisions set forth in this Agreement or (ii) treat as owner of such
    Lock-Up Shares, or to accord the right to vote or to pay dividends to, any
    transferee to whom such Lock-Up Shares shall have been so transferred. The
    Buyer shall be entitled to provide stop transfer instructions to the
    transfer agents of the Lock-Up Shares that are consistent with the terms of
    this Agreement.

    The provisions of this section 6.5(a) shall not apply to VenGrowth or to
    shares of Datatec Common Stock acquired pursuant to Section 1.2(ii) or
    1.2(iii).

    Section 6.6 Compliance with Securities Laws. The Sellers covenant, warrant
    and represent that none of the shares of Datatec Common Stock will be
    offered, sold, assigned, pledged, hypothecated, transferred or otherwise
    disposed of except in full compliance with the Securities Act, the Ontario
    Securities Act and the rules and regulations promulgated thereunder.

    Section 6.7 Discharge of Liens of Millennium. Prior to and after the
    Closing, Seller shall use their best efforts to obtain discharge of all
    liens of Millennium set forth on Schedule 9.18, unless such discharge is
    waived in writing by the Buyer.

    ARTICLE VII
    
    REGISTRATION OF DATATEC COMMON STOCK

    Section 7.1

    (a) Filing of Initial Registration Statement. The Buyer shall prepare, and,
    as soon as practicable, but in no event later than ninety (90) days after
    the Closing Date, (a) file a registration statement with respect to the
    resale by the holders of the Datatec Common Stock issued pursuant to Section
    1.2(i) hereof (referred to in this Article VII only, together with the
    securities registrable under Section 7.1(b) and 7.1(c) as the "Registrable
    Securities") or, (b) at the Buyer's sole discretion, file an amendment to an
    existing registration statement previously filed by the Buyer with the SEC
    to cover the Registrable Securities (in either case, the "Initial
    Registration Statement").

    Filing of Subsequent Registration Statements
    . If after the dates upon which each of the 2004 Earn-Out Shares and 2005
    Earn-Out Shares, is determinable, the Buyer proposes to register on any form
    which may be used for the registration of Registrable Securities other than
    Form S-8 or Form S-4 (or any successor or similar forms then in effect)
    whether or not pursuant to registration rights granted to other holders of
    its securities and whether or not for sale for its own account, in a manner
    which would permit registration of any
    
    shares issuable upon the exercise of Datatec Warrants, 2004 Earn-Out Shares
    or 2005 Earn-Out Shares for sale to the public under the Securities Act, it
    will give reasonable written notice to the Seller's Agent of the proposed
    filing date for each such registration. Upon the written request of the
    Seller's Agent, given within fifteen (15) calendar days after the mailing of
    such notice by the Buyer, the Buyer shall, subject to the following
    sentence, cause to be registered under the Securities Act any of the shares
    issuable upon the exercise of the Datatec Warrants, the 2004 Earn-Out Shares
    or 2005 Earn-Out Shares that the Seller's Agent requested to be registered.
    Notwithstanding the immediately preceding sentence, in connection with the
    following registrations, the Buyer shall not be required to register all, or
    in certain cases any, of the shares issuable upon the exercise of the
    Datatec Warrants, 2004 Earn-Out Shares or 2005 Earn-Out Shares: (i) in
    connection with any underwritten offering, the Buyer shall not be required
    to include any of the Registrable Securities unless the Sellers accept the
    terms of the underwriting as agreed upon between the Buyer and the
    underwriters selected by it, and then only in such quantity, if any, as the
    underwriters determine in their sole discretion will not jeopardize the
    success of the offering by the Buyer; and (ii) in connection with any
    registration required by the terms of any transaction involving an equity or
    debt investment into the Buyer, the Buyer shall not be required to register
    any of the shares issuable upon the exercise of the Datatec Warrants, 2004
    Earn-Out Shares or 2005 Earn-Out Shares unless the investors in such
    transaction consent (the Buyer agrees to use good faith efforts to request
    such investors to consent).

    In the event that, within one hundred eighty (180) days of the issuance of
    each of the Earn-Out Payments, the Buyer fails to file a Registration
    Statement pursuant to Section 7.1(b), the Buyer shall use its best efforts
    to file a registration statement for either or both of such issuances and
    the shares issuable upon the exercise of the Datatec Warrants for which no
    registration statement was filed pursuant to Section 7.1(b), to register the
    Registrable Securities on Form S-3 (or such successor Form); provided that
    such Form is permitted to be used by the Buyer.

    Section 7.2 Registration Procedures. The Registration Statement shall be
    filed pursuant to the procedures set forth below:

 f. The Buyer shall use its best efforts to cause the Initial Registration
    Statement to be filed and to become effective as soon as possible after it
    is filed, and remain continuously effective, until the earlier of (i) all of
    the Registrable Securities covered by such Registration Statement have been
    sold in accordance with the intended methods of disposition of the sellers
    set forth in such Registration Statement and (ii) 270 days after such
    Registration Statement has been declared effective provided, that if for any
    portion of such period the Registration Statement is not effective, then
    such requirement for maintaining the effectiveness of the Registration
    Statement shall be extended by the length of such interruption(s), and the
    Buyer shall prepare and file with the SEC such amendments to the Initial
    Registration Statement and supplements to the prospectus contained therein
    as may be necessary to keep such Registration Statement effective and such
    Registration Statement and prospectus accurate and complete during such
    period and provided, further, that the Buyer shall allow one (1) legal
    counsel of the Seller's Agent the opportunity to review and comment on the
    Registration Statement prior the filing thereof;

    The Buyer shall notify the sellers participating in each registration which
    registered Registrable Securities, promptly after it shall receive notice
    thereof, of the date and time when each such Registration Statement and each
    post-effective amendment thereto has become effective or a supplement to any
    prospectus forming a part of such Registration Statement has been filed;

    The Buyer shall furnish to the sellers participating in such registration
    such reasonable number of copies of the Registration Statement and
    prospectus and such other documents as the sellers may reasonably request in
    order to facilitate the public offering of the Registrable Securities;

    The Buyer shall use its best efforts to register or qualify the Registrable
    Securities covered by such Registration Statement under such state
    securities or blue sky laws of such jurisdictions as the sellers
    participating in such registration may reasonably request, provided,
    however, that the Buyer shall not be obligated to file any general consent
    to service of process or to qualify as a foreign corporation in any
    jurisdiction in which it is not so qualified or to subject itself to
    taxation in connection with any such registration or qualification of such
    securities;

    The Buyer shall notify the sellers participating in such registration
    promptly of any request by the SEC for the amending or supplementing of such
    Registration Statement or prospectus or for additional information, and
    provide one (1) legal counsel for Seller's Agent with the opportunity to
    review and comment prior to the filing such amendment or supplement;

    The Buyer shall prepare and file with the SEC, promptly upon the request of
    the Seller's Agent, the Registration Statement and any amendments or
    supplements to such Registration Statement or prospectus which, in the
    reasonable opinion of counsel for the sellers is required under the
    Securities Act or the rules and regulations thereunder in connection with
    the distribution of the Registrable Securities by the sellers or to
    otherwise comply with the requirements of the Securities Act and such rules
    and regulations;

    The Buyer shall prepare and promptly file with the SEC and promptly notify
    the sellers participating in such registration of the filing of such
    amendments or supplements to such Registration Statement or prospectus as
    may be necessary to correct any statements or omissions if, at the time when
    a prospectus relating to the Registrable Securities is required to be
    delivered under the Securities Act, any event has occurred as the result of
    which any such prospectus or any other prospectus then in effect may include
    an untrue statement of a material fact or omit to state any material fact
    required to be stated therein or necessary to make the statements therein
    not misleading. The Buyer shall make available to the sellers any such
    supplement or amendment. The sellers participating in such registration
    agree that, upon receipt of any notice from the Buyer of the occurrence of
    any event of the kind described in this subsection (g), the sellers will
    forthwith discontinue the offer and sale of Registrable Securities pursuant
    to the Registration Statement covering such Registrable Securities until
    receipt by the sellers of the copies of such supplemented or amended
    prospectus and, if so directed by the Buyer, the sellers will deliver to the
    Buyer all copies, other than permanent file copies then in the sellers'
    possession, of the most recent prospectus covering such Registrable
    Securities at the time of receipt of such notice. In the event the Buyer
    shall give such notice, the Buyer shall extend the period during which such
    Registration Statement shall be maintained effective as provided in Section
    7.2(a) hereof by the number of days during the period from and including the
    date of the giving of such notice to the date when the Buyer shall make
    available to the sellers such supplemented or amended prospectus;

    The Buyer shall advise the sellers participating in such registration,
    promptly after it shall receive notice or obtain knowledge thereof, of the
    issuance of any stop order by the SEC suspending the effectiveness of such
    Registration Statement or the initiation or threatening of any proceeding
    for that purpose and promptly use its best efforts to prevent the issuance
    of any stop order or to obtain its withdrawal if such stop order should be
    issued;

    The Buyer shall otherwise use its best efforts to comply with all applicable
    rules and regulations of the SEC, and make generally available to the
    Buyer's security holders earnings statements satisfying the provisions of
    Section 11(a) of the Securities Act, no later than forty-five (45) days
    after the end of any twelve (12) month period (or ninety (90) days, if such
    a period is a fiscal year) beginning with the first month of the Buyer's
    first fiscal quarter commencing after the effective date of the Registration
    Statement;

    The Buyer shall not file any amendment or supplement to the Registration
    Statement or prospectus to which a majority in interest of the sellers
    participating in such registration has objected on the grounds that such
    amendment or supplement does not comply in all material respects with the
    requirements of the Securities Act or the rules and regulations thereunder,
    after having been furnished with a copy thereof at least three business days
    prior to the filing thereof unless the Buyer shall have obtained an opinion
    of counsel that such amendment is required under the Securities Act or the
    rules or regulations adopted thereunder in connection with the distribution
    of Registrable Securities by the sellers;

    The Buyer may, at its option, register additional shares of Datatec Common
    Stock in the Registration Statement for sale by other holders of its Common
    Stock or include the Registrable Securities in a registration in which
    shares of its Common Stock are sold to an underwriter for reoffering to the
    public (an "Underwritten Offering"); and

    The Buyer shall use its best efforts to list the Registrable Securities
    covered by each Registration Statement with any securities exchange on which
    shares of the Buyer are then listed.

    The Buyer shall use commercially reasonable efforts to qualify for
    registration on Form S-3 under the Securities Act, or such successor form.

    Section 7.3 Expenses of Registration. All expenses of the Buyer incident to
    the Buyer's performance of or compliance with the provisions of this Article
    VII shall be borne by the Buyer including without limitation:

 g. All registration and filing fees;

    Fees and expenses of compliance with all securities or blue sky laws
    (including fees and disbursements of counsel for the Buyer in connection
    with blue sky qualifications of the Registrable Securities; provided,
    however, that the Buyer shall not be required to consent to general service
    of process in any such state);

    Fees and disbursements of counsel for the Buyer and its independent
    auditors.

    Nothing in this Section 7.3 shall be deemed to require the Buyer to pay or
    bear any expenses of any seller's attorneys or accountants or any other
    personal expenses or any underwriting discounts relating to the Registrable
    Securities, selling commissions or similar fees attributable pro rata to the
    Registrable Securities if such registration results in an Underwritten
    Offering of all or any portion of the Registrable Securities.

    Section 7.4 Sellers' Agreements.

    (a) The sellers participating in such registration shall promptly provide
    all information concerning the Sellers required to be included in the
    Registration Statement which is reasonably requested by the Buyer.

 h. In the event any of the Registrable Securities are included in an
    Underwritten Offering, each seller participating in such registration agrees
    to enter into with the managing underwriter of such offering, and perform
    its obligations under, (i) an underwriting agreement, in usual and customary
    form and (ii) a lock-up agreement similar in form and substance to lock-up
    agreements executed by other executive officers and directors of the Buyer.

    Notwithstanding anything to the contrary in Section 7.2(g), at any time
    after the Registration Statement has been declared effective, the Buyer may
    delay the disclosure of material, non-public information concerning the
    Buyer the disclosure of which at the time is not, in the good faith opinion
    of the Board of Directors of the Buyer and its counsel, in the best interest
    of the Buyer and, in the opinion of counsel to the Buyer, otherwise required
    (a "Grace Period"); provided, that the Buyer shall promptly (i) notify the
    sellers participating in such registration in writing of the existence of
    material, non-public information giving rise to a Grace Period and the date
    on which the Grace Period will begin, and (ii) notify the sellers in writing
    of the date on which the Grace Period ends; and, provided further, that
    during any consecutive 365-day period, there shall be no more than three
    Grace Periods, any such Grace Period not to exceed 30 consecutive days in
    the aggregate and all Grace Periods combined not to exceed 50 days in the
    aggregate (an "Allowable Grace Period"). For purposes of determining the
    length of a Grace Period above, the Grace Period shall begin on and include
    the date the sellers receive the notice referred to in clause (i) above and
    shall end on and include the date the sellers receive the notice referred to
    in clause (ii) above. Upon expiration of the Allowable Grace Period, the
    Buyer shall again be bound by the first sentence of Section 7.2(g) with
    respect to the information giving rise thereto.

    Section 7.5 Exception to Filing of Registration Statement. Notwithstanding
    the provisions of this Article VII, the Buyer shall have no further
    obligation to file any Registration Statement hereunder or maintain the
    effectiveness of any Registration Statement filed with respect to any seller
    in the event all of the Registrable Securities owned by such Seller (i) have
    been distributed to the public pursuant to Rule 144 (or any similar
    provisions then in force) under the Securities Act, (ii) are otherwise
    freely transferable without restriction under the Securities Act, (iii) as
    to any Seller, once the Datatec Common Stock has been sold, or (iv) if such
    Registrable Securities may be sold pursuant to Rule 144(k).

    Section 7.6 Changes in Datatec Common Stock. If, and as often as, there is
    any change in the Datatec Common Stock by way of a share split, share
    dividend, combination or reclassification, or through a merger,
    consolidation, reorganization or recapitalization, or by any other means,
    appropriate adjustment shall be made in the provisions hereof so that the
    rights and privileges granted hereby shall continue with respect to the
    Registrable Securities as so changed and shall apply to any securities
    received in any such transaction, including the securities of an issuer
    other than the Company that may be issued to holders of Datatec Common Stock
    in a merger transaction.

    Section 7.7 Rule 144 Reporting. With a view to making available the benefits
    of certain rules and regulations of the SEC which may at any time permit the
    sale of the Registrable Securities to the public without registration, at
    all times after the date of this Agreement and so long as any Registrable
    Securities are held by the Sellers, the Buyer agrees to:

 i. make and keep public information available, as those terms are understood
    and defined in Rule 144 under the Securities Act;

    use its best efforts to file with the SEC in a timely manner all reports and
    other documents required of the Buyer under the Securities Act and the
    Exchange Act; and

    furnish to the Seller's Agent forthwith upon request a written statement by
    the Buyer as to its compliance with the reporting requirements of such
    Rule 144 and of the Securities Act and the Exchange Act, a copy of the most
    recent annual or quarterly report of the Buyer, and such other reports and
    documents so filed by the Buyer as such Seller's Agent may reasonably
    request in availing itself of any rule or regulation of the SEC allowing the
    Sellers to sell any Registrable Securities without registration.

    ARTICLE VIII
    
    CONDITIONS PRECEDENT TO OBLIGATIONS OF MILLENNIUM AND THE SELLERS

    The obligations of Millennium and the Sellers under this Agreement are
    subject to the satisfaction, on or prior to the Closing Date, unless waived
    in writing, of each of the following conditions:

    Section 8.1 Representations and Warranties True. The representations and
    warranties of the Buyer contained in this Agreement shall be true and
    correct in all material respects as of the date when made and at and as of
    the Closing Date, with the same force and effect as if made on and as of the
    Closing Date, and the Sellers shall have received a certificate to that
    effect and as to the matters set forth in Section 8.1 hereof, dated the
    Closing Date, from the Chief Executive Officer of the Buyer; provided,
    however, if the date of this Agreement and the Closing Date are the same,
    such certificate shall not be required to be delivered.

    Section 8.2 Performance of Covenants. The Buyer shall have performed or
    complied in all material respects with all agreements, conditions and
    covenants required by this Agreement to be performed or complied with by it
    on or before the Closing Date. The Sellers acknowledge and agree that the
    certificates representing the Datatec Common Stock and the Datatec Warrants
    shall be delivered within five (5) business days of the Closing.

    Section 8.3 No Proceedings. No preliminary or permanent injunction or other
    order (including a temporary restraining order) of any Governmental
    Authority which prohibits the consummation of the transactions which are the
    subject of this Agreement or prohibits the Buyer's ownership of the
    Millennium Securities shall have been issued or entered and remain in
    effect.

    Section 8.4 Consents and Approvals. All filings and registrations with, and
    notifications to, any Governmental Authority required for consummation of
    the transactions contemplated by this Agreement shall have been made, and
    all consents, approvals and authorizations of any Governmental Authority and
    parties to material contracts, licenses, agreements or instruments required
    for consummation of the transactions contemplated by this Agreement shall
    have been received and shall be in full force and effect.

    Section 8.5 Employment Agreements. Employment agreements among the Buyer (or
    one of its subsidiaries) and each of Michael Hilmer, Doug LaRose and Doug
    Murray shall have been executed by the parties thereto.

    Section 8.6 Opinion of the Buyer's Counsel. Millennium and the Sellers shall
    have received the opinion of Olshan Grundman Frome Rosenzweig & Wolosky LLP,
    counsel to the Buyer, dated as of the Closing Date, in a form reasonably
    satisfactory to Millennium, substantially to the effect that: (i) the Buyer
    is a corporation duly organized, validly existing and in good standing under
    the laws of its state of incorporation; (ii) the Buyer has the corporate
    power to enter into the Agreements, and to consummate the transactions
    contemplated hereby and thereby; (iii) the execution and delivery of the
    Agreements, and the consummation of the transactions contemplated hereby and
    thereby have been duly authorized by all requisite corporate action on the
    part of the Buyer; (iv) this Agreement has been duly executed and delivered
    by the Buyer and (assuming that it is a valid and binding obligation of the
    other parties thereto) is a valid and binding obligation of the Buyer
    enforceable against the Buyer in accordance with its terms, except as
    enforceability may be limited by any bankruptcy, insolvency and other laws
    affecting the enforcement of creditors' rights generally, and as such
    enforceability is subject to general principles of equity (regardless of
    whether such enforceability is considered in a proceeding in equity or at
    law); (v) the Datatec Common Stock purchased pursuant to Section 1.2 hereof
    have been duly authorized and either (i) are validly issued, fully paid and
    non-assessable or (ii) will be validly issued, fully paid and non-assessable
    upon payment of the Earn-Out Payment and exercise of the Datatec Warrants,
    subject, however, to receipt by the Buyer of the exercise price for the
    Datatec Warrants in accordance with their terms; and (vi) the execution,
    delivery or performance of the Agreement by the Buyer and the consummation
    by the Buyer of the transactions herein, to the best of such counsel's
    knowledge, does not conflict with or result in a breach of, or default
    under, the Buyer's articles of incorporation or by-laws or any material
    indenture, mortgage, deed of trust, voting trust agreement, shareholders
    agreement, note agreement or other material agreement or other material
    instrument to which the Buyer is a party or by which the Buyer is bound or
    to which any of the property of the Buyer is subject. Such opinion shall be
    limited to the laws of the State of New York and United States federal law.
    Insofar as the opinion expressed in subsection (iv) above relates to matters
    that are governed by the laws of the State of New Jersey, the Buyer's
    counsel may assume that the laws of the State of New Jersey are identical to
    the laws of the State of New York.

    ARTICLE IX

    

    CONDITIONS PRECENDENT TO OBLIGATIONS OF THE BUYER

    The obligations of the Buyer under this Agreement are subject to the
    satisfaction, on or prior to the Closing Date, unless waived in writing, of
    each of the following conditions:

    Section 9.1 Representation and Warranties True. The representations and
    warranties of Millennium and the Sellers contained in this Agreement shall
    be true and correct in all material respects as of the date when made and at
    and as of the Closing Date, with the same force and effect as if made on and
    as of the Closing Date, and the Buyer shall have received a certificate to
    that effect and as to the matters set forth in Section 9.1 hereof, dated the
    Closing Date, from the President or Chief Executive Officer of Millennium
    and from each Seller; provided, however, if the date of this Agreement and
    the Closing Date are the same, such certificate shall not be required to be
    delivered.

    Section 9.2 Performance of Covenants. Millennium and the Sellers shall have
    performed or complied in all material respects with all agreements,
    conditions and covenants required by this Agreement to be performed or
    complied with by them on or before the Closing Date.

    Section 9.3 No Proceedings. No preliminary or permanent injunction or other
    order (including a temporary restraining order) of any Governmental
    Authority which prohibits the consummation of the transactions which are the
    subject of this Agreement or prohibits the Buyer's ownership of the
    Millennium Securities or operation of Millennium's business shall have been
    issued or entered and remain in effect.

    Section 9.4 Consents and Approvals. All filings and registrations with, and
    notifications to, any Governmental Authority required for consummation of
    the transactions contemplated by this Agreement shall have been made, and
    all consents, approvals and authorizations of any Governmental Authority and
    parties to material contracts, licenses, agreements or instruments required
    for consummation of the transactions contemplated by this Agreement shall
    have been received and shall be in full force and effect.

    Section 9.5 Employment Agreements. The Employment Agreements shall have been
    executed by the parties thereto.

    Section 9.6 Resignations. Each officer and director of Millennium shall have
    delivered to the Buyer their written resignation as an officer and/or
    director.

    Section 9.7 Good Standing Certificate. The Sellers shall have delivered to
    the Buyer a certificate, dated as of a date no earlier than 2 days prior to
    the Closing Date, duly issued by the appropriate governmental authority
    showing that Millennium is validly subsisting in the Province of Ontario.

    Section 9.8 Delivery of the Millennium Shares. The Sellers shall have
    delivered to the Buyer certificates representing all Millennium Shares, duly
    endorsed in blank by the Sellers or accompanied by stock powers duly
    executed in blank, none of which certificates shall bear any restrictive
    legend other than the legend relating to the shareholders agreement made
    among the shareholders of Millennium.

    Section 9.9 Delivery of the Millennium Warrants. The Sellers shall have
    delivered to the Buyer the cancelled Millennium Warrants.

    Section 9.10 Residency. The Buyer shall have received a certificate from the
    Sellers confirming that none of the Sellers is a non-resident for the
    purposes of the Income Tax Act (Canada). For any Seller who is not a
    non-resident for purposes of the Income Tax Act (Canada) such Sellers shall
    have delivered to the Buyer a Section 116 Clearance Certificate under the
    Income Tax Act (Canada). In the event such Seller does not deliver such
    certificate prior at the Closing, such Seller agrees that Buyer may withhold
    the Purchase Price payable to such Seller until such Seller delivers such
    certificate.

    Section 9.11 Cancellation of Certain Agreements. The following agreements
    shall have been terminated and of no further force or effect and the Sellers
    shall provide evidence of such termination of the Registration Rights
    Agreement, dated as of February 28, 2002.

    Section 9.12 Opinion of Millennium's and the Sellers' Counsel. The Buyer
    shall have received the opinion of Aird & Berlis LLP, counsel to Millennium,
    dated the Closing Date, in a form reasonably satisfactory to the Buyer,
    substantially to the effect that: (i) Millennium is a corporation duly
    organized, validly existing and in good standing under the laws of its
    jurisdiction of incorporation; (ii) Millennium has the corporate power, to
    enter into the Agreement, and to consummate the transactions contemplated
    hereby; (iii) the execution and delivery of the Agreement by Millennium, and
    the consummation of the transactions contemplated hereby have been duly
    authorized by all requisite corporate action on the part of Millennium; (iv)
    this Agreement has been duly executed and delivered by Millennium and the
    Sellers and (assuming that it is a valid and binding obligation of the other
    parties thereto) is a valid and binding obligation of Millennium and the
    Sellers, enforceable against Millennium and the Sellers in accordance with
    its terms, except as enforceability may be limited by any bankruptcy,
    insolvency and other laws affecting the enforcement of creditors' rights
    generally, and as such enforceability is subject to general principles of
    equity (regardless of whether such enforceability is considered in a
    proceeding in equity or at law); (v) the authorized capital stock of
    Millennium consists of 20,853,933 shares of Class A Preferred Stock,
    19,662,923 shares of which are issued and outstanding, and an unlimited
    number of shares of Class B Common Stock, 18,571,714 shares of which are
    issued and outstanding; (vi) except for the Millennium Warrants and the
    Millennium Options, there are no outstanding securities, rights or
    obligations that are convertible into or exchangeable for or give any right
    to subscribe for any capital stock of Millennium or any warrants, options or
    other rights to subscribe for or purchase capital stock or any such
    convertible or exchangeable securities of Millennium, or any agreements or
    understandings pursuant to which any of the foregoing may become
    outstanding; (vii) the Millennium Class A Preferred Stock and Class B Common
    Stock are duly authorized, validly issued, fully-paid and nonassessable; and
    (viii) the execution, delivery or performance of the Agreement by Millennium
    and the consummation by Millennium of the transactions herein, to the best
    of such counsel's knowledge, does not conflict with or result in a breach
    of, or default under, Millennium's articles of incorporation or by-laws or
    appropriate equivalent documents or any material indenture, mortgage, deed
    of trust, voting trust agreement, shareholders agreement, note agreement or
    other material agreement or other material instrument to which Millennium is
    a party or by which Millennium is bound or to which any of the property of
    Millennium is subject.

    Section 9.13 Material Changes. Since December 31, 2002, there shall not have
    been any material adverse change in the business, operations, financial
    condition, assets, liabilities, prospects or regulatory status of
    Millennium, taken as a whole.

    Section 9.14 Requisite Authority to Conduct Business. Millennium shall be
    duly qualified or licensed to do business and shall be in good standing in
    each jurisdiction in which the conduct of its business or the ownership or
    leasing of its properties requires it to be so qualified or licensed, except
    where the failure to be so qualified or licensed and in good standing would
    not have a Millennium Material Adverse Effect.

    Section 9.15 Proprietary Information. Millennium shall have taken reasonable
    and practicable steps designed to safeguard and maintain the secrecy and
    confidentiality of, and its proprietary rights in, all Millennium Rights.
    All officers, employees and consultants of Millennium having access to or
    involved in the development of material proprietary and confidential
    information shall have executed and delivered to Millennium an agreement
    regarding the protection of proprietary information and the assignment to
    Millennium of all intellectual property rights arising from the services
    performed for Millennium by such person, copies of which shall have been
    provided to the Buyer.

    Section 9.16 Termination of Millennium Options. Either (a) all Millennium
    Options shall be cancelled, or, if the Millennium Options are not cancelled,
    (b) the Buyer shall be satisfied, in its reasonable discretion, that (i) all
    Millennium Options are cancelable upon the issuance of the Replacement
    Options and (ii) no Millennium Options have been exercised since the date
    hereof or will be exercised prior to the issuance of the Replacement Options
    and the cancellation of the Millennium Options.

    Section 9.17 Termination of Millennium Notes and Warrants. All Millennium
    Notes and Warrants shall be cancelled and delivered to the Buyer.

    Section 9.18 Discharges of Indebtedness. Buyer shall have received evidence
    of discharge of all liens of Seller set forth on Schedule 9.18.

    ARTICLE X
    
    INDEMNIFICATION

    Section 10.1 Indemnification by the Sellers. Each Seller individually and
    severally, agrees to indemnify, defend and hold the Buyer and each of its
    directors and officers harmless from and against any and all loss,
    liability, damage, costs and expenses (including interest, penalties and
    attorneys' fees) (collectively, "Losses") that the Buyer or any of its
    affiliates may incur or become subject to arising out of or due to any (i)
    inaccuracy of any representation or the breach of any warranty or covenant
    of the Sellers contained in this Agreement or (ii) Losses relating to the
    Securities Act, the Exchange Act or otherwise, insofar as such Losses (or
    actions or proceedings, whether commenced or threatened, in respect thereof)
    arise out of or are based upon any untrue statement or alleged untrue
    statement of any material fact contained in the Registration Statement or
    any amendment or supplement thereto, or any omission or alleged omission to
    state therein a material fact required to be stated therein or necessary to
    make the statement therein not misleading, and which was included (or failed
    to be included) in the Registration Statement or any amendment or supplement
    thereto in reliance upon and in conformity with written information
    furnished to the Buyer by such Seller specifically stating that it is for
    use in the preparation thereof or (iii) any violation by any Seller of any
    rule or regulation promulgated under the Securities Act, Exchange Act or any
    states securities law applicable to any such Seller and relating to action
    or inaction required of the Seller in connection with any such registration.
    In the event that any Seller is required to pay the Buyer or any of its
    officers or directors under this Section 10.1, each such Seller will
    reimburse such person for any legal or any other expenses reasonably
    incurred by them in connection with investigating or defending any such
    loss, claim, liability, action or proceeding.

    Notwithstanding the above, any claim by the Buyer of such Seller for
    indemnification for Losses arising from a breach of representation, warranty
    or covenant of Millennium or such Seller shall be limited to the lesser of:

 j. such Seller's proportionate share of the Losses calculated as a proportion
    of the Datatec Common Stock received by such Seller prior to payment of
    claim; and

    100% of the dollar value of the Datatec Common Stock received by such
    Seller, pursuant to Section 1.2(i) hereof and issuable to such Seller
    pursuant to Sections 1.2(ii) and (iii) hereof based on the Market Price of
    the Datatec Common Stock on the Closing Date. As used in this Agreement,
    "Market Price" shall mean the closing price of a share of common stock of
    the Buyer as set forth on the Buyer's principal trading market.

    In the event that any Seller is required to pay to the Buyer any amount for
    any Loss hereunder, the type of consideration and the order of payment shall
    be as follows: (i) first in cash, to the extent that the Seller has sold any
    Datatec Common Stock received by such Seller pursuant to Section 1.2; (ii)
    second, in shares of Datatec Common Sock held by such Seller valued at the
    Market Price of the Datatec Common Stock on the Closing Date; and (iii)
    finally, in cash subject to the limitations set forth in paragraphs (a) and
    (b) in this Section 10.1. In the event that any Earn-Out Payment is made
    prior to the notice of any required indemnification hereunder, the
    proportionate liability and limitation on liability of the Sellers shall be
    adjusted to reflect such Earn-Out Payment. For purposes of the preceding
    sentence, the Datatec Common Stock issued pursuant to such Earn-Out Payment
    shall be valued at the share price used to calculate the Earn-Out Payment.
    Such adjustments shall not apply retroactively for any claim paid prior to
    any Earn-Out Payment.

    Section 10.2 Indemnification by the Buyer. Subject to the limits set forth
    in section 10.5, the Buyer agrees to indemnify, defend and hold the Sellers
    and each of their officers, directors, partners and affiliates, harmless
    from and against any and all Losses that the Sellers may incur or become
    subject to arising out of or due to (i) any inaccuracy of any representation
    or the breach of any warranty or covenant of the Buyer contained in this
    Agreement or (ii) Losses relating to the Securities Act, the Exchange Act or
    otherwise, insofar as such Losses (or actions or proceedings, whether
    commenced or threatened, in respect thereof) arise out of or are based upon
    any untrue statement or alleged untrue statement of any material fact
    contained in the Registration Statement or any amendment or supplement
    thereto, or any omission or alleged omission to state therein a material
    fact required to be stated therein or necessary to make the statements
    therein not misleading or any violation by the Buyer of any rule or
    regulation promulgated under the Securities Act, Exchange Act or any states
    securities law applicable to the Buyer and relating to action or inaction
    required of the Buyer in connection with any such registration, provided
    that the Buyer shall not be liable in any such case to the extent that any
    such Losses (or action or proceeding in respect thereof) arise out of or is
    based upon an untrue statement or alleged untrue statement or omission or
    alleged omission made in the Registration Statement or amendment or
    supplement thereto, in reliance upon and in conformity with written
    information furnished to the Buyer through an instrument duly executed by
    the Sellers specifically stating that it is for use in the preparation
    thereof. The Buyer will reimburse the Sellers and their officers, directors,
    partners and affiliates for any legal fees or other expenses reasonably
    incurred by them in connection with investigating or defending any such
    loss, claim, liability, action or proceeding.

    Section 10.3 Survival. The representations, warranties and covenants of
    Millennium, the Sellers and the Buyer set forth in this Agreement shall
    survive the Closing Date for a period of eighteen months following the
    Closing Date, provided however that:

 k. Those representations and warranties of Millennium and the Sellers relating
    to taxes of Millennium and its predecessor corporations shall, subject to
    paragraph (b) below, terminate at the expiration of the last day of the
    limitation periods contained in the Income Tax Act (Canada), the
    Corporations Tax Act (Ontario), the Excise Tax Act (Canada) and any other
    legislation applicable to Millennium or its predecessor corporations and
    imposing tax on or the obligation to collect or withhold tax on Millennium
    or its predecessor corporations, subsequent to the expiration of which an
    assessment, reassessment or other form of recognized document assessing
    liability for taxes thereunder for all fiscal period ended on or prior to
    the Closing cannot be issued to or in respect of Millennium (or any of its
    predecessor corporation (unless such waiver or extension has been granted
    with the consent of the Sellers);

    There shall be no time limit on the representations and warranties of the
    Sellers relating to the tax liability of Millennium based upon any fraud
    committed in filing a tax return pursuant to the Income Tax Act (Canada),
    the Company's Tax Act (Ontario), the Excise Tax Act (Canada) or any other
    legislation applicable to Millennium or any of its predecessor corporations
    and imposing tax on or the obligation to collect or withhold tax on
    Millennium or any of its predecessor corporations;

    There shall be no time limit on the representations and warranties of
    Millennium and the Sellers relating to the authorized or issued capital of
    Millennium or ownership of Millennium Shares; and

    The registration rights and all related rights, covenants and obligations
    set forth in Article VII shall survive the Closing Date for so long as any
    Seller holds any shares of Datatec Common Stock, or earlier, if expressly
    provided for in Article VII;

unless notice in writing of the claim (specifying in reasonable detail the
event, matter or default which gives rise to the claim, the breach that results
and the amount claimed) has been given to the Sellers not later than the expiry
of the appropriate period contemplate above. Any such claim shall be deemed (if
it has not been previously satisfied, settled or withdrawn) to have been
withdrawn at the expiration of 6 months after the expiration of such appropriate
period, unless proceedings in respect of it have commenced by being issued and
serviced on the Sellers.

Any party's right to indemnification or other remedy based upon breach of
representations, warranties and covenants will not be affected by any
investigation conducted with respect to, or any knowledge acquired (or capable
of being acquired) at any time, whether before or after the execution and
delivery of this Agreement or the Closing Date with respect to the accuracy or
inaccuracy of or compliance with, any such representation, warranty or covenant.

The Buyer's covenants to deliver the Purchase Price to the Sellers hereunder
shall survive the Closing and shall continue to be enforceable against the Buyer
until such time as all such securities as are required to be delivered hereunder
have been delivered by the Buyer to the Sellers.

Section 10.4 Third Party Claims. In order for a party (the "indemnified party")
to be entitled to any indemnification provided for under this Agreement in
respect of, arising out of, or involving a claim or demand or written notice
made by any third party against the indemnified party (a "Third Party Claim")
after the Closing Date, such indemnified party must notify the indemnifying
party (the "indemnifying party") in writing of the Third Party Claim promptly
and in no event later than 30 business days after such indemnified party has
actual knowledge of the Third Party Claim; provided that the failure of any
indemnified party to give timely notice shall not affect his right of
indemnification hereunder except to the extent the indemnifying party has
actually been prejudiced or damaged thereby. If a Third Party Claim is made
against an indemnified party, the indemnifying party shall be entitled, if it so
chooses, to assume the defense thereof with counsel selected by the indemnifying
party (which counsel shall be reasonably satisfactory to the indemnified party).
If the indemnifying party assumes the defense of a Third Party Claim, the
indemnified party will cooperate in all reasonable respects with the
indemnifying party in connection with such defense, and shall have the right to
participate in such defense with counsel selected by it. The fees and
disbursements of such counsel, however, shall be at the expense of the
indemnified party; provided, however, that, in the case of any Third Party Claim
of which the indemnifying party has not employed counsel to assume the defense,
the fees and disbursements of such counsel shall be at the expense of the
indemnifying party. Except as otherwise provided herein, the indemnified party
will not, except at its own cost and expense, settle or compromise any Third
Party Claim for which it is entitled to indemnification hereunder without the
prior written consent of the indemnifying party, which will not be unreasonably
withheld.

Section 10.5 Limitations; Right of Set-Off; Liability Threshold. The liability
of any Seller as an indemnifying party shall be limited as set forth in Section
10.1 above. The liability of the Buyer as an indemnifying party to each Seller
shall be limited to such dollar value that is equal to the aggregate market
value of the Datatec Common Stock issued to such Seller pursuant to Section
1.2(i) hereof and issuable to such Seller pursuant to Sections 1.2(ii) and (iii)
hereof based on the Market Price of the Datatec Common Stock on the Closing
Date. The Buyer shall have the right to set-off any portion of or all liability
of an indemnifying party against the 2004 Earn-Out Shares and 2005 Earn-Out
Shares, if any, based on the market value of the earn-out shares, on a
dollar-for-dollar basis. The market value of any earn-out shares against which
any liability may be set-off pursuant to this Section 10.5 shall be based on the
share price used to calculate such earn-out shares. No indemnification shall be
made pursuant to this Article X by any party until the aggregate amount being
claimed by the party seeking indemnification for Losses exceeds $100,000,
provided such party seeking indemnification shall be entitled to seek
indemnification for such first $100,000 of Losses.

Section 10.6 Reduction for Insurance. The gross amount which an indemnifying
party is liable to, for, or on behalf of the indemnified party pursuant to this
Article X (the "Indemnifiable Loss") shall be reduced (including, without
limitation, retroactively) by any insurance proceeds actually recovered by or on
behalf of such indemnified party related to the Indemnifiable Loss. If an
indemnified party shall have received or shall have had paid on its behalf an
indemnity payment in respect of an Indemnifiable Loss and shall subsequently
receive directly or indirectly insurance proceeds in respect of such
Indemnifiable Loss, then such indemnified party shall pay to such indemnifying
party the net amount of such insurance proceeds or, if less, the amount of such
indemnity payment.

Section 10.7 Contribution. If the indemnification provided for in this Article X
is unavailable to an indemnified party in respect of any Losses relating to a
Registration Statement or to the Securities Act or the Exchange Act, then each
indemnifying party, in lieu of indemnifying such indemnified party as a result
of such Losses, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the Buyer on the one hand and each
of the Sellers on the other in connection with any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement or
any amendment or supplement thereto or any omission or alleged omission to state
a material fact in the Registration Statement or any amendment or supplement
thereto. The relative fault of the Buyer on the one hand and of each of the
Sellers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party, and the parties' relative
intent, knowledge, access to information and opportunity to correct or prevent
such untrue statement or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. In no event
shall the obligation of any indemnifying party to contribute under this Section
10.7 exceed the amount that such indemnifying party would have been obligated to
pay by way of indemnification if the indemnification provided for under Sections
10.1 or 10.2 had been available under the circumstances.

The Buyer and the Sellers agree that it would not be just and equitable if
contribution pursuant to this Section 10.7 were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in the immediately preceding paragraph.
The amount paid or payable by an indemnified party as a result of the Losses
referred to in the immediately preceding paragraph shall be deemed to include,
subject to the limitations set forth in the preceding sentence, any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim.

Section 10.8 Waiver by Sellers. After the Closing Date, no Seller shall have any
right of contribution against Millennium for any breach of any representation,
warranty, covenant or agreement of Millennium and each Seller hereby waives any
and all claims it may have, known or unknown against Millennium and its
directors and officers whether or not related to this Agreement or the
transactions contemplated hereby. In addition, each of the Sellers hereby agrees
that it will not make any claim (directly or indirectly) for indemnification
against Buyer or Millennium by reason of the fact that it was a director,
officer, employee, or agent of Millennium or was serving at the request of
Millennium as such, with respect to any action, suit or proceeding brought by
anyone against such Seller regarding any action or inaction occurring prior to
the Closing Date.

ARTICLE XI

AMENDMENT

Section 11.1 Amendment. This Agreement may be amended by the written agreement
of the Buyer and Millennium.

ARTICLE XII

MISCELLANEOUS

Section 12.1 Expenses. All costs and expenses incurred by the Buyer in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the Buyer regardless of the termination of this Agreement or the failure
to consummate the transactions contemplated hereby. All costs and expenses
incurred by Millennium in connection with this Agreement and the transactions
contemplated hereby shall be paid by Millennium regardless of the termination of
this Agreement or the failure to consummate the transactions contemplated
hereby.

Section 12.2 Notices. All notices, requests, demands and other communications
which are required or may be given under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or by
facsimile transmission, in either case with receipt acknowledged, or three days
after being sent by registered or certified mail, return receipt requested,
postage prepaid:

(a) If to the Buyer to:

Datatec Systems, Inc.
23 Madison Road
Fairfield, New Jersey 07004
Attention: General Counsel

with a copy to:

Olshan Grundman Frome Rosenzweig & Wolosky LLP
505 Park Avenue
New York, New York 10022
Attention: Robert H. Friedman, Esq.

 a. If to the Sellers, to the addresses listed on the signature pages hereto,

if to Millennium to:


Millennium Care Inc.

1185 Eglinton Avenue East

Suite 901

Totonto, Ontario

M3C 3C6

Attention: Doug Murray


with a copy to:

Aird & Berlis LLP

BCE Place

Suite 1800

181 Bay Street

Toronto, Ontario M5J 2T9

Attention: Ronald M. Kosonic

(c) if to Vengrowth (as Seller's Agent):

The Vengrowth II Investment Fund Inc.

145 Wellington Street West,

Suite 1207

Toronto, Ontario M5K 1H6

Attention: Tim Lee

416-971-6656 ext 231




or to such other address as any party shall have specified by notice in writing
to the other in compliance with this Section 12.2.

Section 12.3 Entire Agreement. This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof and thereof
and supersedes all prior agreements, representations and understandings among
the parties hereto.

Section 12.4 Public Announcements. Any public announcement or similar publicity
with respect to this Agreement and/or the transaction contemplated hereby will
be issued, if at all, at such time and in such manner as Buyer determines.

Section 12.5 Binding Effect, Benefits, Assignments. This Agreement shall inure
to the benefit of and be binding upon the parties hereto and their respective
successors and assigns; nothing in this Agreement, expressed or implied, is
intended to confer on any other person, other than the parties hereto or their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement. This Agreement may not be
assigned without the prior written consent of the other parties hereto.

Section 12.6 Applicable Law. This Agreement and the legal relations between the
parties hereto shall be governed by and construed in accordance with the laws of
the State of New Jersey, without regard to principles of conflicts of law.

Section 12.7 Jurisdiction. Unless otherwise provided herein, the parties hereto
agree to submit to the jurisdiction of any Federal or state court located in the
State of New Jersey for the purpose of resolving any action or claim arising out
of the performance of the provisions of this Agreement.

Section 12.8 Appointment of Agent. The Sellers agree to maintain a registered
agent in the Province of Ontario to accept and acknowledge service of process.
Each of the Sellers initially hereby appoint Vengrowth as such registered agent
(the "Seller's Agent") and agree to notify the Buyer in the manner set forth in
Section 12.2 of any change in registered agent. The Seller's Agent shall have
such powers and authority as are necessary to carry out the functions assigned
to it under this Agreement. The Buyer shall be entitled to rely on the written
and oral representations of the Seller's Agent as the authorized representation
of each and every Seller with respect to the provisions of this Agreement. Each
party agrees that service of process or notice in any such action, suit or
proceeding shall be effective if in writing and delivered to he address provided
in Section 12.2 for such party, in the manner prescribed in such Section. As
consideration for serving as agent, each Seller hereby acknowledges and agrees
that Vengrowth shall have no liability whatsoever to any other Seller in
connection with any action or inaction undertaken as agent for the Sellers in
any capacity in this Agreement, including without limitation as Set forth in
Article VII, except in each case for gross negligence or willful misconduct.

Section 12.9 Headings. The headings and captions in this Agreement are included
for purposes of convenience only and shall not affect the construction or
interpretation of any of its provisions.

Section 12.10 Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

(THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK)

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year hereinabove first set forth.



 

DATATEC SYSTEMS, INC.




By: ____________________________________
Name: Isaac J. Gaon
Title: Chief Executive Officer



 

MILLENNIUM CARE INC.




By: __________________________________
Name:
Title:



By: __________________________________
Name:
Title:

 

THE VENGROWTH II INVESTMENT FUND INC.



By: __________________________________
Name:
Title:



By: __________________________________
Name:
Title:

 

1390338 ONTARIO INC.



By: __________________________________
Name:
Title:

 

BAYMAR CAPITAL CORPORATION



By: __________________________________
Name:
Title:

 

CENTREFIRE GROWTH FUND



By: __________________________________
Name:
Title:

 

INFIDELITY INVESTMENT GROUP



By: __________________________________
Name:
Title:

 

TROY & ASSOCIATES LTD.



By: __________________________________
Name:
Title:



__________________________

Witness





________________________________



Brian Semkowski (In Trust)



__________________________

Witness





________________________________



Aart Veldhuisen



__________________________

Witness





________________________________



William Linton



__________________________

Witness



________________________________

Caryl McLelland



__________________________

Witness





________________________________



Vernon E. Sheppard



__________________________

Witness



________________________________

Alan Sheppard



__________________________

Witness





________________________________



Christine Sheppard



__________________________

Witness





________________________________



Jo-Ann Irene Sheppard



__________________________

Witness





________________________________



Robin John Sheppard



__________________________

Witness





________________________________



Damir Macokatic



__________________________

Witness





________________________________



David Rose



__________________________

Witness





________________________________



Graham Kemp



__________________________

Witness





________________________________



Greg Cochrane



__________________________

Witness





________________________________



James Francoeur



__________________________

Witness





________________________________



John McLennan



__________________________

Witness





________________________________



Keith De Abreu



__________________________

Witness



________________________________

Kevin Kimsa



__________________________

Witness





________________________________



Kostana Fiand



__________________________

Witness





________________________________



Lori Beaumont



__________________________

Witness





________________________________



Lorraine Harrison



__________________________

Witness





________________________________



Michael Hilmer



__________________________

Witness





________________________________



Douglas Murray

 



__________________________

Witness





________________________________



Michael Utsal

 



__________________________

Witness





________________________________



Quince Buchanan



__________________________

Witness





________________________________



Roger Harrison

 



__________________________

Witness



________________________________

Stuart McGregor

 



__________________________

Witness



________________________________

Susan Rose

 



__________________________

Witness



________________________________

Vivian Heacock

 

 

 

 

NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON EXERCISE HEREOF HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT")
OR ANY OTHER APPLICABLE SECURITIES LAWS IN RELIANCE UPON AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER SECURITIES LAWS.
NEITHER THIS WARRANT NOR THE SHARES ISSUABLE UPON EXERCISE HEREOF MAY BE SOLD,
PLEDGED, TRANSFERRED, ENCUMBERED OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO
REGULATION S OF THE SECURITIES ACT, AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT OR IN A TRANSACTION WHICH IS EXEMPT FROM REGISTRATION UNDER
THE PROVISIONS OF THE SECURITIES ACT.

STOCK PURCHASE WARRANT

To Purchase up to (XXXXXX) Shares of Common Stock of

Datatec Systems, Inc.

THIS CERTIFIES that, for value received, (XXXXXX) (the "Holder"), is entitled,
upon the terms and subject to the conditions hereinafter set forth, at any time
on or after January 31, 2004 and on or prior to the close of business on the
date which if five (5) years after the Closing Date (the "Termination Date"),
but not thereafter, to subscribe for and purchase from Datatec Systems, Inc., a
corporation incorporated in Delaware (the "Company"), up to (XXXXXX) shares of
Common Stock, $0.001 par value (the "Common Stock"), of the Company (the
"Warrant Shares"); provided, however, notwithstanding the foregoing, this
Warrant shall be exercisable if and only if 2003 Gross Revenues (as that term is
defined in Exhibit B to the Purchase Agreement) equals or exceeds CDN$5.4
Million. In the event that 2003 Gross Revenues do not equal or exceed CDN$5.4
Million (in the reasonable discretion of the Company) this Warrant shall become
null and void. The purchase price of one share of Common Stock (the "Exercise
Price") under this Warrant shall be $ XXXXXX. Capitalized terms used and not
otherwise defined herein shall have the meanings set forth for such terms in the
Stock Purchase Agreement dated as of the Closing Date, between the Company, the
Sellers named therein and Millennium Care, Inc. (the "Purchase Agreement"). This
Warrant is being issued pursuant to the Purchase Agreement. In the event of any
conflict between the terms of this Warrant and the Purchase Agreement, the
Purchase Agreement shall control.

ARTICLE XIII

Exercise of Warrant. Provided that 2003 Gross Revenues equal or exceed CDN$5.4
Million, exercise of the purchase rights represented by this Warrant may be made
at any time or times on or after January 31, 2004, and before the close of
business on the Termination Date by the surrender of this Warrant and the Notice
of Exercise Form annexed hereto duly executed, at the office of the Company (or
such other office or agency of the Company as it may designate by notice in
writing to the registered Holder hereof at the address of such Holder appearing
on the books of the Company) and upon payment of the Exercise Price for the
shares thereby purchased by wire transfer or cashier's check drawn on a United
States bank, the Holder of this Warrant shall be entitled to receive a
certificate for the number of shares of Common Stock so purchased. If this
Warrant shall have been exercised in part, the Company shall, at the time of
delivery of the certificate or certificates representing Warrant Shares, deliver
to the Holder a new Warrant evidencing the rights of the Holder to purchase the
unpurchased shares of Common Stock called for by this Warrant, which new Warrant
shall in all other respects be identical with this Warrant. Notwithstanding the
above, this Warrant is redeemable pursuant to Section 13 hereof by the Company.



ARTICLE XIV

Authorization of Shares. The Company covenants that all shares of Common Stock
which may be issued upon the exercise of rights represented by this Warrant
will, upon exercise of the rights represented by this Warrant, be duly
authorized, validly issued, fully paid and nonassessable and free from all
taxes, liens and charges in respect of the issue thereof (other than taxes in
respect of any transfer occurring contemporaneously with such issue).



ARTICLE XV

Title to Warrant. The Company may deem and treat the person in whose name this
Warrant is registered as the absolute true and lawful owner hereof for all
purposes whatsoever. This Warrant is not transferable.



ARTICLE XVI

No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share that the Holder would otherwise be entitled to purchase upon
such exercise, the Company shall pay a cash adjustment in respect of such final
fraction in an amount equal to the Exercise Price.



ARTICLE XVII

Charges, Taxes and Expenses. Issuance of certificates for shares of Common Stock
upon the exercise of this Warrant shall be made without charge to the Holder
hereof for any issue or transfer tax or other incidental expense in respect of
the issuance of such certificate, all of which taxes and expenses shall be paid
by the Company, and such certificates shall be issued in the name of the Holder
of this Warrant.



ARTICLE XVIII

Further Assurances. The Company will take all reasonable action that may be
necessary in order that the Company may validly and legally issue fully paid and
nonassessable shares of stock, free from all taxes, liens and charges with
respect to the issue thereof, on the exercise of all or any portion of this
Warrant from time to time outstanding.



ARTICLE XIX

No Rights as Stockholder until Exercise. No Holder shall be deemed to be the
holder of Common Stock or any other securities of the Company that may at any
time be issuable on the exercise hereof for any purpose nor shall anything
contained herein be construed to confer upon the Holder any of the rights of a
stockholder of the Company or any right to vote for the election of directors or
upon any matter submitted to stockholders at any meeting thereof or to give or
withhold consent to any corporate action (whether upon any reorganization,
issuance of stock, reclassification or conversion of stock, change of par value,
consolidation, merger, conveyance, or otherwise) or to receive notice of
meetings or to receive dividends or subscription rights or otherwise until a
Warrant shall have been exercised and the Common Stock purchasable upon the
exercise thereof shall have become issued.



ARTICLE XX

Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant certificate or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which shall
include the posting of a bond only if required by the Company's transfer agent
and if the Holder is not the purchaser of this Warrant under the Purchase
Agreement or an affiliate of such purchaser), and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.



ARTICLE XXI

Saturdays, Sundays, Holidays, etc. If the last or appointed day for the taking
of any action or the expiration of any right required or granted herein shall be
a Saturday, Sunday or a legal holiday, then such action may be taken or such
right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.



ARTICLE XXII

Adjustments of Exercise Price and Number of Warrant Shares.



Section 22.1 Stock Splits, etc. The number and kind of securities purchasable
upon the exercise of this Warrant and the Exercise Price shall be subject to
adjustment from time to time upon the happening of any of the following. In case
the Company shall (i) pay a dividend in shares of Common Stock or make a
distribution in shares of Common Stock to the Holders of its outstanding Common
Stock, (ii) subdivide its outstanding shares of Common Stock into a greater
number of shares of Common Stock, (iii) combine its outstanding shares of Common
Stock into a smaller number of shares of Common Stock or (iv) issue any shares
of its capital stock in a reclassification of the Common Stock, then the number
of Warrant Shares purchasable upon exercise of this Warrant immediately prior
thereto shall be adjusted so that the Holder of this Warrant shall be entitled
to receive the kind and number of Warrant Shares or other securities of the
Company which he would have owned or have been entitled to receive had such
Warrant been exercised in advance thereof. Upon each such adjustment of the kind
and number of Warrant Shares or other securities of the Company which are
purchasable hereunder, the Holder of this Warrant shall thereafter be entitled
to purchase the number of Warrant Shares or other securities resulting from such
adjustment at an Exercise Price per Warrant Share or other security obtained by
multiplying the Exercise Price in effect immediately prior to such adjustment by
the number of Warrant Shares purchasable pursuant hereto immediately prior to
such adjustment and dividing by the number of Warrant Shares or other securities
of the Company resulting from such adjustment. An adjustment made pursuant to
this paragraph shall become effective immediately after the effective date of
such event retroactive to the record date, if any, for such event.

Section 22.2 Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets. In case the Company shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another
corporation (where the Company is not the surviving corporation or where there
is a change in or distribution with respect to the Common Stock of the Company),
or sell, transfer or otherwise dispose of all or substantially all its property,
assets or business to another corporation and, pursuant to the terms of such
reorganization, reclassification, merger, consolidation or disposition of
assets, shares of common stock of the successor or acquiring corporation, or any
cash, shares of stock or other securities or property of any nature whatsoever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation ("Other
Property"), are to be received by or distributed to the holders of Common Stock
of the Company, then the Holder shall have the right thereafter to receive, upon
exercise of this Warrant, the number of shares of common stock of the successor
or acquiring corporation or of the Company, if it is the surviving corporation,
and Other Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a holder of
the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event. In case of any such reorganization,
reclassification, merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Company) shall expressly assume in
writing or by operation of law the due and punctual observance and performance
of each and every covenant and condition of this Warrant to be performed and
observed by the Company and all the obligations and liabilities hereunder,
subject to such modifications as may be deemed appropriate (as determined in
good faith by resolution of the Board of Directors of the Company) in order to
provide for adjustments of shares of Common Stock for which this Warrant is
exercisable which shall be as nearly equivalent as practicable to the
adjustments provided for in this Section 10. For purposes of this Section 10,
"common stock of the successor or acquiring corporation" shall include stock of
such corporation of any class which is not preferred as to dividends or assets
over any other class of stock of such corporation and which is not subject to
redemption and shall also include any evidences of indebtedness, shares of stock
or other securities which are convertible into or exchangeable for any such
stock, either immediately or upon the arrival of a specified date or the
happening of a specified event and any warrants or other rights to subscribe for
or purchase any such stock. The foregoing provisions of this Section 10 shall
similarly apply to successive reorganizations, reclassifications, mergers,
consolidations or disposition of assets.

ARTICLE XXIII

Voluntary Adjustment by the Company. The Company may, at any time during the
term of this Warrant, reduce the then current Exercise Price to any amount and
for any period of time deemed appropriate by the Board of Directors of the
Company.



ARTICLE XXIV

Notice of Adjustment. Whenever the number of Warrant Shares or number or kind of
securities or other property purchasable upon the exercise of this Warrant or
the Exercise Price is adjusted, as herein provided, the Company shall promptly
mail by registered or certified mail, return receipt requested, to the Holder of
this Warrant notice of such adjustment or adjustments setting forth the number
of Warrant Shares (and Other Property) purchasable upon the exercise of this
Warrant and the Exercise Price of such Warrant Shares (and Other Property) after
such adjustment, setting forth a brief statement of the facts requiring such
adjustment and setting forth the computation by which such adjustment was made.
Such notice, in the absence of manifest error, shall be conclusive evidence of
the correctness of such adjustment.



ARTICLE XXV

Redemption Provisions. This Warrant may be redeemed at the option of the
Company, at a redemption price of $0.10 per share of Common Stock payable upon
redemption of the Warrant (the "Redemption Price"), at any time after January
31, 2005, provided that the closing sale price for the Common Stock, as reported
by the Nasdaq SmallCap Market ("Nasdaq"), or other similar organization if
Nasdaq is no longer reporting such information or the Company's securities are
no longer traded on Nasdaq, shall have equaled or exceeded 180% of the then
current Exercise Price (a "Qualifying Price") for any 20 trading days in any 30
trading day period (a "Qualifying Date"), provided that the average daily
trading volume during such 30 trading day period is greater than 100,000 shares
per day as reported by Nasdaq or such other organization. In the event the
Exercise Price is adjusted pursuant this Warrant, the Qualifying Price shall be
subject to adjustment by the same percentage change as the percentage change in
the Exercise Price. Notice of redemption (the "Notice of Redemption") shall be
given to Holders not later than 10 days after any Qualifying Date. On and after
the date fixed for redemption set forth in the Notice of Redemption, the Holder
shall have no rights with respect to the Warrants except, upon surrender of this
Warrant, to receive the Redemption Price for each share of Common Stock issuable
upon exercise of this Warrant.



ARTICLE XXVI

Miscellaneous.



Section 26.1 Jurisdiction. This Warrant shall be binding upon any successors or
assigns of the Company. This Warrant shall constitute a contract and be governed
under the laws of New Jersey without regard to its conflict of law principles or
rules, and be subject to venue pursuant to the terms set forth in the Purchase
Agreement.

Section 26.2 Restrictions. The Holder hereof acknowledges that the Warrant
Shares acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws.

Section 26.3 Notices. Any notice, request or other document required or
permitted to be given or delivered to the Holder hereof by the Company shall be
delivered in accordance with the notice provisions of the Purchase Agreement.

Section 26.4 Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the Holder.

Section 26.5 Amendment. This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.

Section 26.6 Severability. Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.

Section 26.7 Headings. The headings used in this Warrant are for the convenience
of reference only and shall not, for any purpose, be deemed a part of this
Warrant.

(The next page is the signature page.)





IN WITNESS WHEREOF, the Company has caused this Stock Purchase Warrant to be
executed by its officer thereunto duly authorized.



 

 

Dated: (XXXXXX), 2003



DATATEC SYSTEMS, INC.

 

By:

Name:

Title:

 

NOTICE OF EXERCISE

 

 

To: (Transfer Agent)

(1) The undersigned hereby elects to purchase ________ shares of Common Stock
(the "Common Stock") of Datatec Systems, Inc. pursuant to the terms of the
attached Warrant, and tenders herewith payment of the exercise price in full,
together with all applicable transfer taxes, if any.





(2) Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

_______________________________

(Name)

_______________________________

(Address)

_______________________________

 

Dated: , _____

 



Signature



Exhibit B

EARN-OUT PAYMENT

(all dollar amounts in this exhibit are in Canadian Dollars, unless otherwise
stated)

Introduction

An earn-out shall be paid to the holders of Millennium Series A Preferred Stock,
the holders of Millennium Series B Common Stock and Messrs. Hilmer, and Murray
(the "Earn-Out Recipients") subject to Millennium achieving certain revenue
goals during 2003 and 2004 as set forth below.

2004 Earn-Out Payment

An earn-out shall be paid to those persons listed on the table set forth below
in the amounts set forth herein (the "2004 Earn-Out") provided that Millennium
achieves 2003 Gross Revenues (as defined below) of at least $6 million. The
earn-out shall consist of shares of Datatec Common Stock (the "2004 Earn-Out
Shares"), which shall be determined as set forth below, allocated among the
recipients based on the formulas set forth below. All fractional shares
resulting from the calculation of the 2004 Earn-Out Shares in the aggregate and
the number of such shares allocated to each recipient shall be rounded to the
next whole number.

The total number of 2004 Earn-Out Shares shall be calculated as follows:



2004 Earn-Out Shares =

4 x (R - 6,000,000)



P x C



Where

R =

Millennium's gross revenues determined in accordance with Canadian GAAP for the
12 month period ended December 31, 2003 excluding any revenues attributable to,
or costs avoided related to, the transfer to Millennium of the Buyer's call
center or other operations as a result of the transactions contemplated by the
Agreement ("2003 Gross Revenues"); and

P =

The average closing sale price of the Datatec Common Stock for the five trading
days ending on January 30, 2004 on the Nasdaq SmallCap Market, the Nasdaq
National Market, the American Stock Exchange, or the New York Stock Exchange,
whichever is at the time the principal trading exchange or market for the
Datatec Common Stock, or if the Datatec Common Stock is not traded on an
exchange market, the OTC Bulletin Board or the Pink Sheets, as the case may be,
or if the Datatec Common Stock is not listed or quoted on any of the foregoing,
as determined in good faith by the Board of Directors of the Buyer; and

C =

The conversion rate as set by the Royal Bank of Canada on January 30, 2004 for
the conversion of United States Dollars into Canadian Dollars.

 

The 2004 Earn-Out Shares, if any, shall be allocated as follows:

A.

 

Class A Preferred Stockholder

           

1.

Vengrowth Investment Fund

2004 earn-out shares

x

0.40

x

86.50%

 

2.

Vernon E. Sheppard

2004 earn-out shares

x

0.40

x

5.40%

 

3.

Graham Kemp

2004 earn-out shares

x

0.40

x

8.10%

               

B.

 

Class B Common Stockholder

           

1.

Vernon E. Sheppard

2004 earn-out shares

x

0.50

x

28.69%

 

2.

Michael Hilmer

2004 earn-out shares

x

0.50

x

19.38%

 

3.

Roger Harrison

2004 earn-out shares

x

0.50

x

17.45%

 

4.

Bill Linton

2004 earn-out shares

x

0.50

x

8.53%

 

5.

Graham Kemp

2004 earn-out shares

x

0.50

x

5.52%

 

6.

CentreFire Growth

2004 earn-out shares

x

0.50

x

8.39%

 

7.

Brian Semkowski (Trust)

2004 earn-out shares

x

0.50

x

2.47%

 

8.

James Francoeur

2004 earn-out shares

x

0.50

x

1.06%

 

9.

Greg Cochrene

2004 earn-out shares

x

0.50

x

0.99%

 

10.

John McLennan

2004 earn-out shares

x

0.50

x

0.99%

 

11.

Kevin Kimsa

2004 earn-out shares

x

0.50

x

0.99%

 

12.

Stuart McGregor

2004 earn-out shares

x

0.50

x

0.99%

 

13.

Carl Scase (Numbered Co.)

2004 earn-out shares

x

0.50

x

0.90%



14.

Aart Veldhuisen

2004 earn-out shares

x

0.50

x

0.44%

 

15.

Alan Sheppard

2004 earn-out shares

x

0.50

x

0.44%

 

16.

David Rose

2004 earn-out shares

x

0.50

x

0.35%

 

17.

Caryl McLelland

2004 earn-out shares

x

0.50

x

0.30%

 

18.

Christine Sheppard

2004 earn-out shares

x

0.50

x

0.30%

 

19.

Kostana Fiand

2004 earn-out shares

x

0.50

x

0.30%

 

20.

Damir Macokatic

2004 earn-out shares

x

0.50

x

0.26%

 

21.

Keith De Abreu

2004 earn-out shares

x

0.50

x

0.22%

 

22.

Vivian Heacock

2004 earn-out shares

x

0.50

x

0.22%

 

23.

Jo-Ann Irene Sheppard

2004 earn-out shares

x

0.50

x

0.15%

 

24.

Robin John

2004 earn-out shares

x

0.50

x

0.15%

 

25.

Susan Rose

2004 earn-out shares

x

0.50

x

0.15%

 

26.

Infidelity Investment Group

2004 earn-out shares

x

0.50

x

0.11%

 

27.

Michael Utsal

2004 earn-out shares

x

0.50

x

0.09%

 

28.

Lori Beaumont

2004 earn-out shares

x

0.50

x

0.07%

 

29.

Lorraine Harrison

2004 earn-out shares

x

0.50

x

0.06%

 

30.

Quince Buchanan

2004 earn-out shares

x

0.50

x

0.06%

               

C.

 

Management

           

1.

Michael Hilmer

2004 earn-out shares

x

0.10

x

65.00%

 

2.

Douglas Murray

2004 earn-out shares

x

0.10

x

35.00%

 

By way of example:

In the event Millennium achieves 2003 Gross Revenues of $7,000,000, the closing
sale price of the Datatec Common Stock is US$3.00 on January 30, 2004, the
conversion rate of US Dollars into Canadian Dollars is 1.5191 on January 30,
2004 and Michael Hilmer will be awarded one-third of the earn-out shares
allocated to management:

 A. The 2004 Earn-Out Shares shall be calculated as follows:



2004 Earn-Out Shares =

4 x (R - 6,000,000)



P x C



2004 Earn-Out Shares =

4 x (7,000,000 - 6,000,000)



3.00 x 1.5191

2004 Earn-Out Shares = 87,713

B. Of the 87,713 2004 Earn-Out Shares, the number of shares allocated to Michael
Hilmer will be calculated as follows:

Michael Hilmer = 2004 Earn-Out Shares x .1 x .333

Michael Hilmer = 87,713 x .1 x .333 =

Michael Hilmer = 2,923 shares

2005 Earn-Out Payment

An earn-out shall be paid to those persons listed on the table set forth below
(the "2005 Earn-Out Recipients") in the amounts set forth herein provided that
Millennium achieves 2004 Gross Revenues (as defined below) of at least $10
million . The earn-out shall consist of shares of Datatec Common Stock (the
"2005 Earn-Out Shares") not to exceed an aggregate of 300,000 shares, which
shall be determined as set forth below, allocated among the recipients based on
the formulas set forth below. Allocation of the 2005 Earn-Out and the "2005"
Earn-Out Recipients are subject to a sliding scale (see table below) based on
performance in the 2004 Gross Revenues. All fractional shares resulting from the
calculation of the 2005 Earn-Out Shares in the aggregate and the number of such
shares allocated to each recipient shall be rounded to the next whole number.

The total number of 2005 Earn-Out Shares shall be calculated as follows:



2005 Earn-Out Shares =

.35 x (R - 10,000,000)



P x C



Where

R =

Millennium's gross revenues determined in accordance with Canadian GAAP for the
12 month period ended December 31, 2004 excluding any revenues attributable to,
or costs avoided related to, the transfer to Millennium of the Buyer's call
center or other operations as a result of the transactions contemplated by the
Agreement ("2004 Gross Revenues"); and

P =

The average closing sale price of the Datatec Common Stock for the five trading
days ending on January 30, 2005 on the Nasdaq SmallCap Market, the Nasdaq
National Market, the American Stock Exchange, or the New York Stock Exchange,
whichever is at the time the principal trading exchange or market for the
Datatec Common Stock, or if the Datatec Common Stock is not traded on an
exchange market, the OTC Bulletin Board or the Pink Sheets, as the case may be,
or if the Datatec Common Stock is not listed or quoted on any of the foregoing,
as determined in good faith by the Board of Directors of the Buyer; and

C =

The conversion rate as set by the Royal Bank of Canada on January 30, 2005 for
the conversion of United States Dollars into Canadian Dollars.

The 2005 Earn-Out Shares, if any, shall be allocated as follows:

A.

 

Class A Preferred Stockholder

           

1.

Vengrowth Investment Fund

2005 earn-out shares

x

A

x

86.50%

 

2.

Vernon E. Sheppard

2005 earn-out shares

x

A

x

5.40%

 

3.

Graham Kemp

2005 earn-out shares

x

A

x

8.10%

               

B.

 

Class B Common Stockholder

           

1.

Vernon E. Sheppard

2005 earn-out shares

x

A

x

28.69%

 

2.

Michael Hilmer

2005 earn-out shares

x

A

x

19.38%

 

3.

Roger Harrison

2005 earn-out shares

x

A

x

17.45%

 

4.

Bill Linton

2005 earn-out shares

x

A

x

8.53%

 

5.

Graham Kemp

2005 earn-out shares

x

A

x

5.52%

 

6.

CentreFire Growth

2005 earn-out shares

x

A

x

8.39%

 

7.

Brian Semkowski (Trust)

2005 earn-out shares

x

A

x

2.47%

 

8.

James Francoeur

2005 earn-out shares

x

A

x

1.06%

 

9.

Greg Cochrene

2005 earn-out shares

x

A

x

0.99%

 

10.

John McLennan

2005 earn-out shares

x

A

x

0.99%

 

11.

Kevin Kimsa

2005 earn-out shares

x

A

x

0.99%

 

12.

Stuart McGregor

2005 earn-out shares

x

A

x

0.99%

 

13.

Carl Scase (Numbered Co.)

2005 earn-out shares

x

A

x

0.90%



14.

Aart Veldhuisen

2005 earn-out shares

x

A

x

0.44%

 

15.

Alan Sheppard

2005 earn-out shares

x

A

x

0.44%

 

16.

David Rose

2005 earn-out shares

x

A

x

0.35%

 

17.

Caryl McLelland

2005 earn-out shares

x

A

x

0.30%

 

18.

Christine Sheppard

2005 earn-out shares

x

A

x

0.30%

 

19.

Kostana Fiand

2005 earn-out shares

x

A

x

0.30%

 

20.

Damir Macokatic

2005 earn-out shares

x

A

x

0.26%

 

21.

Keith De Abreu

2005 earn-out shares

x

A

x

0.22%

 

22.

Vivian Heacock

2005 earn-out shares

x

A

x

0.22%

 

23.

Jo-Ann Irene Sheppard

2005 earn-out shares

x

A

x

0.15%

 

24.

Robin John

2005 earn-out shares

x

A

x

0.15%

 

25.

Susan Rose

2005 earn-out shares

x

A

x

0.15%

 

26.

Infidelity Investment Group

2005 earn-out shares

x

A

x

0.11%

 

27.

Michael Utsal

2005 earn-out shares

x

A

x

0.09%

 

28.

Lori Beaumont

2005 earn-out shares

x

A

x

0.07%

 

29.

Lorraine Harrison

2005 earn-out shares

x

A

x

0.06%

 

30.

Quince Buchanan

2005 earn-out shares

x

A

x

0.06%

               

C.

 

Management

           

1.

Michael Hilmer

2005 earn-out shares

x

A

x

65.00%

 

2.

Douglas Murray

2005 earn-out shares

x

A

x

35.00%

Where

A = the number that is (a) across from the row representing the applicable range
of 2004 Gross Revenues achieved; and (b) below the column "Management," "Class A
Preferred Stockholder" or "Class B Common Stockholder" as applicable to the
specific recipient, in the table below:

Range of 2004 Gross Revenues

(i) Earn Out Allocation

Management

Class A Preferred Stockholder

Class B Common Stockholder

       

<$10m

0%

0%

0%

<$16m, >$10m

20%

5%

75%

>$16m, <$17m

20%

10%

70%

>$17m, <$18m

20%

15%

65%

>$18m, <$19m

20%

20%

60%

>$19m, <$20m

20%

25%

55%

>$20m, <$21m

20%

30%

50%

>$21m, <$22m

20%

35%

45%

>$22m

20%

40%

40%

       

By way of example:

In the event Millennium achieves 2004 Gross Revenues of $11,500,000, the closing
price of the Datatec Common Stock is US$3.00 on January 31, 2005, the conversion
rate of US Dollars into Canadian Dollars is 1.5191 on January 31, 2005 and
(Preferred Stockholder) will be awarded one-third of the earn-out shares
allocated to the holders of Class A Preferred Stock:

 A. The 2005 Earn-Out Shares shall be calculated as follows:



2005 Earn-Out Shares =

.35 x (R - 10,000,000)



P x C



2005 Earn-Out Shares =

.35 x (11,500,000 - 10,000,000)



3.00 x 1.5191

2005 Earn-Out Shares = 115,200

B. Of the 115,200 2005 Earn-Out Shares, the number of shares allocated to
(Preferred Stockholder) will be calculated as follows:

(Preferred Stockholder) = 2005 Earn-Out Shares x A x .333

(Preferred Stockholder) = 115,200 x A x .333

(Preferred Stockholder) = 115,200 x .05 x .333 {A is equal to .05 as (Preferred
Stockholder) is a Class A Preferred Stockholder and Millennium's 2004 Gross
Revenues are greater than $10,000,000 and less than $16,000,000}

(Preferred Stockholder) = 1,918 shares

Manner of Calculation of Earn-Out Payments

The number of earn-out shares allocated to the Earn-Out Recipients, including
the determination of 2003 Gross Revenues and 2004 Gross Revenues (the
"Calculation"), shall be calculated no later than 30 calendar days following the
completion of the audit of Millennium's financial statements for the twelve
month period ending December 31, 2003 with respect to the 2004 Earn-Out and the
twelve month period ending December 31, 2004 with respect to the 2005 Earn-Out.
Regardless of timing of the Calculation(s), for both 2004 Earn-Out and the 2005
Earn-Out the number of earn-out shares will be based on P as defined above. The
Sellers understand, acknowledge and agree that in order for any revenue of
Millennium to count towards "gross revenues" as set out as "R" in the
calculations above under "Earn-Out Payments", the respective revenue must be
approved in writing by the Buyer. The Sellers further understand, acknowledge
and agree that the rejection of such revenue by the Buyer may result in
decreasing the number of 2004 Earn-Out Shares and 2005 Earn-Out Shares issuable
to the Sellers. The Buyer shall be responsible for determining the Calculation
and shall promptly submit the Calculation to Mr. Graham Kemp as representative
of the Earn-Out Recipients (the "Recipient Representative") for his consent,
which consent shall not be unreasonably withheld; provided that, if the
Recipient Representative does not object within 15 calendar days after his
receipt of the calculation from the Buyer, such Calculation shall be treated as
the agreed final Calculation and the Buyer shall promptly deliver certificates
representing the 2004 Earn-Out Shares and the 2005 Earn-Out Shares, as the case
may be, to the Earn-Out Recipients. If the Recipient Representative objects in
good faith to the Calculation by delivering written notice to the Buyer within
15 calendar days after the Recipient Representative's receipt thereof, the Buyer
and the Recipient Representative shall work in good faith and shall use their
best efforts to agree to a mutually agreed Calculation; provided that, if the
Buyer and the Recipient Representative cannot, within such 15 calendar days,
agree on a mutually agreed Calculation, all items of such Calculation on which
the parties do not mutually agree shall be submitted to arbitration before a
panel consisting of thee arbitrators pursuant to the commercial arbitration
rules of the American Arbitration Association, in New York, New York; provided,
however, that any determination pursuant to such arbitration shall be
accompanied by a written opinion of the arbitrators giving the reasons for the
determination. One arbitrator shall be selected by each of the Buyer, on the one
hand, and the Recipient Representative, on the other, and the third arbitrator
shall be selected by the other two arbitrators. Any other rules regarding the
selection process shall be made pursuant to the rules of such Association. The
determination rendered by the arbitrators shall be conclusive and binding upon
the parties hereto, and judgment upon the award may be entered in any court
having jurisdiction thereof or application may be made to such court for a
judicial acceptance of the award and an order of enforcement. Each party shall
pay its own expenses of arbitration and the expenses of the arbitrators
(including his/her compensation) shall be equally shared; except that if any
matter of dispute raised by a party or any defense or objection thereto was
unreasonable, the arbitrator may assess, as part of his/her award, all or any
part of the arbitration expenses (including reasonable attorneys' fees and
expenses) of the other party and of the arbitrator against the party raising
such unreasonable matter of dispute or defense or objection thereto. Nothing
herein set forth shall prevent the Buyer and the Recipient Representative from
settling any dispute by mutual agreement at any time.

 

DATATEC SYSTEMS, INC.


23 Madison Road
Fairfield, New Jersey 07004





As of _____________, 2003

To: (OPTIONEE)
(ADDRESS)


We are pleased to inform you that on (XXXXXXX), 2003 the Compensation Committee
of the Board of Directors of Datatec Systems, Inc. (the "Company") granted you a
stock option pursuant to the Company's 2000 Stock Option Plan (the "Plan"), to
purchase (XXXXX) shares (the "Shares") of Common Stock, $.001 par value, of the
Company, at a price of $(X.XX) per Share (the "Option").

One-third (33 1/3%) of the Option is currently exercisable. The remainder of the
Option may be exercised as follows: as to 33 1/3% of the Shares on (XXXXXX),
2004, and as to the remaining 33 1/3% of the Shares on (XXXXXX), 2005. At such
time as you are no longer an employee of the Company or a subsidiary of the
Company, any Options not already exercisable will immediately terminate.

This Option is issued in accordance with and is subject to and conditioned upon
all of the terms and conditions of the Plan (a copy of which in its present form
is attached hereto), as from time to time amended, provided, however, that no
future amendment or termination of the Plan shall, without your consent, alter
or impair any of your rights or obligations under this Option. Reference is made
to the terms and conditions of the Plan, all of which are incorporated by
reference in this Option agreement as if fully set forth herein.

This Option, to the extent not previously exercised, will expire on (XXXXXX),
2013.

Unless at the time of the exercise of this Option a registration statement under
the Securities Act of 1933, as amended (the "Act"), is in effect as to such
Shares, any Shares purchased by you upon the exercise of this Option shall be
acquired for investment and not for sale or distribution, and if the Company so
requests, upon any exercise of this Option, in whole or in part, you will
execute and deliver to the Company a certificate to such effect. The Company
shall not be obligated to issue any Shares pursuant to this Option if, in the
opinion of counsel to the Company, the Shares to be so issued are required to be
registered or otherwise qualified under the Act or under any other applicable
statute, regulation or ordinance affecting the sale of securities, unless and
until such Shares have been so registered or otherwise qualified.

You understand and acknowledge that, under existing law, unless at the time of
the exercise of this Option a registration statement under the Act is in effect
as to such Shares (i) any Shares purchased by you upon exercise of this Option
may be required to be held indefinitely unless such Shares are subsequently
registered under the Act or an exemption from such registration is available;
(ii) any sales of such Shares made in reliance upon Rule 144 promulgated under
the Act may be made only in accordance with the terms and conditions of that
Rule (which, under certain circumstances, restrict the number of shares which
may be sold and the manner in which shares may be sold); (iii) in the case of
securities to which Rule 144 is not applicable, compliance with Regulation A
promulgated under the Act or some other disclosure exemption will be required;
(iv) certificates for Shares to be issued to you hereunder shall bear a legend
to the effect that the Shares have not been registered under the Act and that
the Shares may not be sold, hypothecated or otherwise transferred in the absence
of an effective registration statement under the Act relating thereto or an
opinion of counsel satisfactory to the Company that such registration is not
required; (v) the Company will place an appropriate "stop transfer" order with
its transfer agent with respect to such Shares; and (vi) the Company has
undertaken no obligation to register the Shares or to include the Shares in any
registration statement which may be filed by it subsequent to the issuance of
the shares to you. In addition, you understand and acknowledge that the Company
has no obligation to you to furnish information necessary to enable you to make
sales under Rule 144.

This Option (or installment thereof) is to be exercised by delivering to the
Company a written notice of exercise in the form attached hereto as Exhibit A,
specifying the number of Shares to be purchased, together with payment of the
purchase price of the Shares to be purchased. The purchase price is to be paid
in cash, by delivering shares of the Company's stock already owned by you and
having a fair market value on the date of exercise equal to the exercise price
of the Option, or through your written election to have Shares withheld by the
Company from the Shares otherwise to be received with such withheld Shares
having a fair market value on the date of exercise equal to the exercise price
of the Option, or otherwise in accordance with the Plan.

Would you kindly evidence your acceptance of this Option and your agreement to
comply with the provisions hereof and of the Plan by executing this letter under
the words " AGREED TO AND ACCEPTED."

Very truly yours,

DATATEC SYSTEMS, INC.

By:
Name: Isaac Gaon
Title: Chief Executive Officer

 

AGREED TO AND ACCEPTED:

_______________________
(OPTIONEE'S NAME)



Exhibit A

Datatec Systems, Inc.
23 Madison Road

Fairfield, New Jersey 07004

Gentlemen:

Notice is hereby given of my election to purchase ______ shares of Common Stock,
$.001 par value (the "Shares"), of Datatec Systems, Inc. at a price of
$_________ per Share, pursuant to the provisions of the option granted to me on
________________, 2003 under the Company's 2000 Stock Option Plan. Enclosed in
payment for the Shares is:

____

my check in the amount of $________.

____

__________________ Shares having a total value $______________, such value being
based on the closing price(s) of the Shares on the date hereof.

____

Withhold _____ Shares having a total value of $__________, such value being
based on the closing price(s) of the Shares on the date hereof, from the Shares
otherwise to be received.

The following information is supplied for use in issuing and registering the
Shares purchased hereby:

Number of Certificates
and Denominations ___________________

Name ___________________

Address ___________________

___________________

___________________

Social Security Number ___________________



I represent and warrant that I will not transfer said Shares in violation of the
securities laws of the United States; that I am familiar with the business
operations, management and financial condition and affairs of the Company; that
I have not relied upon any representation of the Company with respect thereto;
and that I have the personal financial means to comply with all of said
representations.

Dated:_______________, ____

Very truly yours,

__________________________